              Case 20-70485-JAD                                                                                                                                                     Doc 16           Filed 10/09/20 Entered 10/09/20 16:49:57                                                                    Desc Main
                                                                                                                                                                                                    Document      Page 1 of 47


     Debtor 1
                                                                                                                                                                 Brenda Arthurs
                       ___________________________________________________________________
                                                                                                                            Rrst Name                                             Middle Name                     Last Name

     Debtor 2
                                                                                             _________________________________________________________________
     (Spouse, if filing) First Name                                                                                                                                               Middle Name                     Last Name


     United States Bankruptcy Court for the: Western District of Pennsylvania

     Case number                                                                                                                                                  20-70485                                                                                                                                                Check if this is an
                                                                                                            (If known)
                                                                                                                                                                                                                                                                                                                          amended filing



Official Form 1O6Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


                   Summarize Your Assets


                                                                                                                                                                                                                                                                                                                 Your assets
                                                                                                                                                                                                                                                                                                                 Value of what you own
       Schedule A/B: Property (Official Form 106A/B)
       Ia. Copy line 55, Total real estate, from Schedule NB                                                                                                                                          ........................................................................................................
                                                                                                                                                                                                                                                                                                                     $25,000.00

       lb. Copy line 62, Total personal property, from                                                                                                                                          Schedule A/B     .............................................................................................       $2,175.00

       lc. Copy line 63, Total of all property on Schedule NB

                                                                                                                                                                                                      ....................................................                                                           $27,175.00


                   Summarize Your Liabilities


                                                                                                                                                                                                                                                                                                                 Your liabilities
                                                                                                                                                                                                                                                                                                                 Amount you owe
2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part I of Schedule D                                                                                                                                                                         ............
                                                                                                                                                                                                                                                                                                                     $76,670.53

3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106 ElF)
                                                                                                                                                                                                                                                                                                                     $0   00
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                                                                                                                                             ...........................................




       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                                                                                                                                              .......................................

                                                                                                                                                                                                                                                                                                                 +   $   133,277.05


                                                                                                                                                                                                                                                                           Your total liabilities                    $209,947.58


Lflltc             Summarize Your Income and Expenses


4.     Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule /                                                                                                                                                  .........................................................................................
                                                                                                                                                                                                                                                                                                                     $0.00

5.     Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J                                                                                                                                              ..................................................................................................
                                                                                                                                                                                                                                                                                                                     $   1,825.26




Official Form l06Sum                                                                                                                                                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                               page 1 of 2
            Case 20-70485-JAD                                                                            Doc 16          Filed 10/09/20 Entered 10/09/20 16:49:57 Desc Main
                                                                               Brenda Arthurs                           Document      Page 2 of 47         20-70485
Debtor 1                                                                                                                                               Case number (if




                 ___________________________________________________________
                                             First Name                                 Middle Name         Last Name




               Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     D Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

     U     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
     Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                                             $           0.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:



                                                                                                                                                               Total claim

       From Part 4 on Schedule ElF, copy the following:


                                                                                                                                                                             0.00
     9a. Domestic support obligations (Copy line 6a.)                                                                                                          $___________________


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                                                                                             0.00
                                                                                                                                                               $___________________


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                                       $
                                                                                                                                                                             0.00

                                                                                                                                                                             0.00
     9d. Student loans. (Copy line 6f.)                                                                                                                        $___________________

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                                                               $
                                                                                                                                                                             0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                                                                +   $
                                                                                                                                                                             0.00


     9g. Total. Add lines 9a through 9f                                                                                                                        $
                                                                                                                                                                              0.00




     Official Form 1O6Sum                                                                             Summary of Your Assets and Liabilities and Certain Statistical Information          page 2 of 2
            Case 20-70485-JAD                             Doc 16        Filed 10/09/20 Entered 10/09/20 16:49:57                             Desc Main
                                                                       Document      Page 3 of 47


Debtor 1              Brenda Arthurs
                      First Name          Middle Name            Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name            Last Name


United States Bankruptcy Court for the: Western District of
Pennsylvania

Case number 20-70485
                                                                                                                                                    o Check if this is an
                                                                                                                                                      amended filing
(if know)



Official Form 106A/B
Schedule A/B: Property                                                                                                                                             12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.


                                   Each                                               or Other Real Estate You Own or I
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
   O    No. Go to Part 2
   [J   Yes. Where is the property?


                                                                       What is the property? Check all that apply
                                                                                                                         Do not deduct secured claims or exemptions. Put
    1.1 720 N. 5th Ave.
            Street address, if available, or other description         0 single-family home                              the amount of any secured claims on Schedule D
                                                                       o   Duplex or multi-unit building                 Creditors Who Have Claims Secured by Property:
                                                                       0 Condominium or cooperative                      Current value of the     Current value of the
            Indiana PA         15701                                   0 Manufactured or mobile home                     entire property?         portion you own?
                                                                       E2J Land                                          $ 5,000.00               $ 5,000.00
            Citti     State    ZIP Code
                                                                       0 Investment property                             Describe the nature of your ownership
                                                                       0 Timeshare                                       interest (such as fee simple, tenancy by the
            Indiana County                                             J Other                                           entireties, or a life estate), if known.
            Country                                                    Who has an interest in the property? Check one    Fee simple
                                                                       o Debtor 1 only
                                                                       o Debtor 2 only                                   0 Check if this is community property
                                                                       o Debtor 1 and Debtor 2 only
                                                                       fJ At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Owned with spouse

                                                                       What is the property? Check all that apply
   1.2 728 N. 5th Ave.                                                                                                   Do not deduct secured claims or exemptions. Put
                                                                        j Single-family home                             the amount of any secured claims on Schedule 0.
            Street address, if available, or other description
                                                                       o Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property:
                                                                             Condominium or cooperative
                                                                                                                         Current value of the     Current value of the
            Indiana PA         15701                                   0 Manufactured or mobile home                     entire property?         portion you own?

            City      State    ZIP Code
                                                                       o Land                                            $ 20,000.00              $ 20,000.00
                                                                       0 Investment property                             Describe the nature of your ownership
                                                                       o Timeshare                                       interest (such as fee simple, tenancy by the
            Indiana County                                             0 Other                                           entireties, or a life estate), if known.
            Country                                                    Who has an interest in the property? Check one    Fee simple
                                                                       o Debtor 1 only
                                                                       o Debtor 2 only                                   0 Check if this is community property
                                                                       o Debtor 1 and Debtor 2 only
                                                                         j At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       owned with spouse


                                                                                                                                                                page 1 of 5
            Case 20-70485-JAD
                   Arthurs
                                                Doc 16       Filed 10/09/20 Entered 10/09/20 16:49:57 Desc Main
Debtor 1                                                                                    Case number(if known) 20-70485
                 FtNa             Name     Last Name        Document      Page 4 of 47

  2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages


. nm
     you have attached for Part 1. Write that number here


                 Describe Your Vehicles
                                                               .......................................................................                                                                                     $25000.00




 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

  3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ONo
           j Yes
    3.1 Make:Honda                                         Who has an interest in the property? Check one
                                                                                                                                                             Do not deduct secured claims or exemptions. Put
        Model:Pilot                                          Debtor 1 only                                                                                   the amount of any secured claims onSchedule 0:
                                                           0 Debtor 2 only                                                                                   Creditors Who Have Claims Secured by Property:
           Year:                   2018
           Approximate mileage:    30000                   0 Debtor 1 and Debtor 2 only                                                                          Current value of the                         Current value of the
                Other information:                         0 At least one of the debtors and another                                                             entire property?                             portion you own?
               Lease. See Schedule G.                      fl Check if this is community property (see                                                           $        !2Q                                 $   2Q
                                                            instructions)


  4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
      0 Yes
     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
  5. you have attached for Part 2. Write that number here      ...........................................................................................................................................




           ç     Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                                 Current value of the
                                                                                                                                                                                                             portion you own?
  6. Household goods and furnishings                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                                              claims or exemptions.
       Examples: Major appliances, furniture, linens, china, kitchenware
       ONO
        J Yes. Describe...
       General home furnishing, bed, oven, refrigerator, tables, chairs, television and similar items                                                                                                         $ 1,000.00
  7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games

        J No
       0 Yes. Describe...
  8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

               No
       o Yes. Describe...
  9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
               No
       0 Yes. Describe...
  10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
               No
       fl Yes. Describe...
  11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       ONo
               Yes. Describe...

                                                                                                                                                                                                                           page 2 of 5
            Case  20-70485-JAD
              Brenda Arthurs
                                                                     Doc 16                   Filed 10/09/20 Entered 10/09/20 16:49:57 Desc Main
Debtor 1                                                                                                                     Case number(if known) 20-70485
                  First Name             Middle Name          Last Name                      Document      Page 5 of 47

           General clothing                                                                                                                                                                             $ 100.00

   12. Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                    gold, silver

         DNo
              Yes. Describe...

           Wedding ring and costume jewlery                                                                                                                                                             $ 1,000.00
           Wedding ring and costume jewlery
   13. Non -farm animals
          Examples: Dogs, cats, birds, horses

         DNo
              Yes. Describe...

             dogs                                                                                                                                                                                       $ 0.00

   14. Any other personal and household items you did not already list, including any health aids you did not list
               No
         fl   Yes. Give specific information...

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
     you have attached for Part 3. Write that number here ...........................................................................................................................................                $2.10Q00.



                  Describe Your Financial Assets




   16. Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

         o No
            J Yes   ..............................................................................................................................................   Cash                               $ 75.00
   17. Deposits of money
          Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                    and other similar institutions. If you have multiple accounts with the same institution, list each.

          J No
         D Yes      ..................



   18. Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
              No
         o Yes      ..................




   19. Non -publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
       LLC, partnership, and joint venture
              No
         o Yes. Give specific information about them                            ...........




   20. Government and                    corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
              No
         o    Yes. Give specific information about them                         ..........




   21. Retirement or pension accounts
          Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

         EJNo
         0 Yes. List each account separately




                                                                                                                                                                                                                     page 3 of 5
           Case  20-70485-JAD
             Brenda Arthurs
                                                         Doc 16    Filed 10/09/20 Entered 10/09/20Case
                                                                                                   16:49:57          Desc Main
                                                                                                       number(if known) 20-70485
Debtor 1     First Name              Middle Name   Last Name      Document      Page 6 of 47

   22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                  companies, or others

           JNo
       o Yes     .....................




  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       fNo
       o Yes     ......................




  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. § 530(b)(1), 529A(b), and 529(b)(1).
            No
       o Yes     ......................




  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
       for your benefit
            No
       o Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Exam pies: Internet domain names, websites, proceeds from royalties and licensing agreements

           No
       o   Yes. Give specific information about them...
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

            No
       0 Yes. Give specific information about them...



  28. Tax refunds owed               to you

       EJNo
       D Yes. Give specific information about them, including whether you already filed the returns and the tax years
                                                                                                                Federal:              $ 0.00
                                                                                                                State:                $ 0.00
                                                                                                                Local:                $ 0.00

  29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
       o Yes. Give specific information....
  30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else

           No
       o Yes. Give specific information....
  31. Interests in insurance policies
           No
       0 Yes. Name the insurance company of each policy and list its value....
  32. Any interest in          property that is due you from   someone who has died
           No
       o Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
           No
       o Yes. Give specific information....
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
       claims
           No
       0   Yes. Give specific information....

                                                                                                                                               page 4 of 5
             Case  20-70485-JAD
               Brenda Arthurs
                                                                   Doc 16                   Filed 10/09/20 Entered 10/09/20Case
                                                                                                                            16:49:57          Desc Main
                                                                                                                                number(if known) 20-70485
Debtor 1          First Name          Middle Name         Last Name                        Document      Page 7 of 47

     35. Any financial assets you did not already list
             jNo
           fl Yes. Give specific information...
 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages                                                                  ).                 $150D.
        you have attached for Part 4. Write that number here ................................................................................................................


                  Describe Any Business-Related Property You Own or Have an Interest In. List                                                                                   real estate in Part 1.

     37. Do you own or have any legal or equitable interest in any business-related property?
            J No. Go to Part 6.
           fl Yes. Go to line 38.

                    Describe Any Farm- and Commercial Fishing -Related Property You Own or Have an Interest In.
                    If you own or have an interest in farmland, list it in Part 1.

     46. Do you own or have any legal or equitable interest in any business-related property?
               No. Go to Part 7.
           0 Yes. Go to line 47.

¯                 Describe All Property You Own or Have an Interest in That You Did Not List Above
     53. Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership

            JNo
           0 Yes. Give specific
               information...

    54. Add the dollar value of all of your entries from Part 7. Write that number here

    ni;           List the Totals of Each Part of this Form

     55. Part 1: Total real estate, line 2            ............................................................
                                                                                                                                                                                                      $2S.floo.u
     56.   Part 2: Total vehicles, line 5                                                                              $ 0.00
     57.   Part 3: Total personal and household items, line 15                                                         $ 2100.00
     58.   Part 4: Total financial assets, line 36                                                                     $ 75.00
     59.   Part 5: Total business -related property, line 45                                                           $ 0.00
     60.   Part 6: Total farm- and fishing-related property, line 52                                                   $ 0.00
     61.   Part 7: Total other property not listed, line 54                                                          + $ 0.00
     62.   Total personal property. Add lines 56 through 61                                  ..................        $ 2175.00                     Copy personal property total)          +$
                                                                                                                                                                                                 2,175.00

     63. Total of all property on Schedule AIB. Add line 55 + line 62                                                                                                                       $ 27,175.00




                                                                                                                                                                                                       page 5 of 5
          Case 20-70485-JAD                                                                                                                                                         Doc 16         Filed 10/09/20 Entered 10/09/20 16:49:57                                       Desc Main
                                                                                                                                                                                                  Document      Page 8 of 47

                                                                                                                                                                 Brenda Arthurs
 Debtor 1

                   _______________________________________________________________________
                                                                                                            First Name                                                            Middle Name              Last Name

 Debtor 2
                                                                                             _________________________________________________________________
 (Spouse, if filing) First Name                                                                                                                                                   Middle Name              Last Name


 United States Bankruptcy Court for the: Western District of Pennsylvania

                                                                                                                                                                                                                                                                                      i:i Check if this is an
                                                                                                                                                                                                                        ''


 Case number                                                                                                                                                     20-70485
  (If known)                                                                                                                                                                                                                                                                               amended filing



Official Form I 06C
Schedule C: The Property You Claim as Exempt                                                                                                                                                                                                                                                           4119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 lfl              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      U You are claiming state and federal nonbankruptcy exemptions.                                                                                                                                                   11 U.S.C. § 522(b)(3)
      El You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.




                                                                                                                                                                                                Copy the value from                     Check only one box
                                                                                                                                                                                                Schedule NB                             for each exemption
                  720 N. 5th Ave.                                                                                                                                                                                                                                        11 U.S.C. § 522 (d)(5)

       ription:                                                                                                                                                                                        $ 5,000.00                 Els    5,000.00
                                                                                                                                                                                                                                  i:: 100% of fair market value, up to
                                                                                                                                                                                                                                      any applicable statutory limit
 Line from
 Schedule NB:           1.1
                  728 N. 5th Ave.                                                                                                                                                                                                                                        In re Marlin, 259 B.R. 119 (M.D. Pa.
                                                                                                                                                                                                                                                                         2001)
  ::ription:                                                                                                                                                                                           $ 20,000.00                lJ$    20,000.00
                                                                                                                                                                                                                                    J 100% of fair market value, upto
 Line from                                                                                                                                                                                                                             any applicable
                                                                                                                                                                                                                                                    statutory   limit
 Schedule NB:           1.2
                  728 N. 5th Ave.                                                                                                                                                                                                                                        11 U.S.C. § 522 (d)(5)
 Brief
 description:                                                                                                                                                                                          $ 20,000.00                 Els 6,500.00
                                                                                                                                                                                                                                   ci 100% of fair market value, up to
                                                                                                                                                                                                                                                    statutory limit
                                                                                                                                                                                                                                       any applicable
 Line from
 Schedule A/B:                                                                                                                                                      1.2

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      El No
      El Yes. Did you acquire the property covered by the exemption within                                                                                                                                                1,215 days before you filed this case?
            El                                                                         No
            El                                       Yes


Official Form 106C                                                                                                                                                                              Schedule C: The Property You Claim as Exempt                                                      page 1   of2
         Case 20-70485-JAD                        Doc 16            Filed 10/09/20 Entered 10/09/20 16:49:57 Desc Main
Debtor           Brenda Arthurs                                    Document                Case number (if known) 2070485
                                                                                 Page 9 of 47
                First Name       Middle Name           Last Name




               Additional Page

                                                                                                 Amount of the                         Specific laws that allow exemption
                                                                          C urren a I     f th   exemption you claim
                                                                          portion you own
                                                                          Copy the value from    Check only one box
                                                                          Schedule NB            for each exemption
             Household goods General home furnishing, bed, ove
                                  -

                                                                                                                                        Ii U.S.C. § 522 (d)(5)
Brief        refrigerator, tables, chairs, television and similar items
description:                                                              $1,000.00                     1,000.00

Line from
                                                                                                 i:i any
                                                                                                     100% of fair market value, up to
                                                                                                         applicable statutory limit
Schedule A/B:          6
               Clothing General clothing
                             -
                                                                                                                                        11 USC § 522(d)(3)
Brief
description:                                                              $100.00                       100.00

                                                                                                 El any
                                                                                                    100% of fair market value, up to
                                                                                                        applicable statutory limit
Line from
Schedule A/B:           11
               Jewelry Wedding ring and costume jewlery
                         -
                                                                                                                                        11 USC § 522(d)(4)
Brief
description:                                                              $500.00                    $ 300.00
                                                                                                     100% of fair market value, up to
Line from                                                                                            any applicable statutory limit
Schedule NB:          12
               Pets -3 dogs                                                                                                             11 U.S.C. § 522 (d)(5)
Brief
description:                                                              $0.00                  I$     0.00

Line from                                                                                        El any
                                                                                                    100% of fair market value, up to
                                                                                                        applicable statutory limit
Schedule A/B:         13
               Cash (Cash On Hand)                                                                                                      11 U.S.C. § 522 (d)(5)
Brief
description:                                                              $75.00                 J$     75.00
                                                                                                 El 100% of fair market value, up to
Line from                                                                                            any applicable statutory limit
Schedule A/B:           16

Brief
description:                                                              $______                Es____
                                                                                                 i:i any
                                                                                                     100% of fair market value, up to
                                                                                                         applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                              $______                Es____
Line from
                                                                                                 i:i any
                                                                                                     100% of fair market value, up to
                                                                                                         applicable statutory limit
Schedule A/B:
Brief
description:                                                              $______                Es____
                                                                                                 i:i any
                                                                                                     100% of fair market value, up to
                                                                                                         applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                              $______                Es____
                                                                                                 El 100% of fair market value, up to
Line from                                                                                            any applicable statutory limit
Schedule A/B:
Brief
description:                                                                                     Es_____
Line from
                                                                                                 U   100% of fair market value, up to
                                                                                                     any applicable statutory limit
Schedule A/B:
Brief
description:                                                                                     Es_____
                                                                                                     100% of fair market value, up to
                                                                                                     any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                                                     Es_____
Line from
                                                                                                 U   100% of fair market value, up to
                                                                                                     any applicable statutory limit
Schedule A/B:

 Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                page    2   of   2
            Case 20-70485-JAD                                Doc 16     Filed 10/09/20 Entered 10/09/20 16:49:57                                       Desc Main
                                                                       Document     Page 10 of 47

 Debtor 1
                   Brenda Arthurs
                     First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing) First Name               Middle Name        Last Name



  United States Bankruptcy Court for the: Western District of Pennsylvania

  Case number
  (if know)
                     20-70485                                                                                                                             o Check if this is an
                                                                                                                                                            amended filing




Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12115


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
  name and case number (if known).
1. Do any creditors have claims secured by your property?
   0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    J Yes. Fill in all of the information below.




 2.1                                                                              Describe the property that secures the claim: $ 17,000.00   $ 0.00          $ 17,000.00


          Broadcast Music, Inc.
                                                                                Lien on both parcels of real estate -$0.00
          Creditor's Name                                                   I
          do   Tucker Arensberg
          Number       Street
                                                                            As of the date you file, the claim is: Check all that
          1500 One PPG Place                                                apply.

          PIttsburgh PA
                                                                            0  contingent
                                  15222
          City         State      ZIP Code
                                                                            0 unliquiciateci
                                                                            0 Disputed
          Who owes the debt? Check one.
          o Debtor 1 only                                                   Nature of lien. Check all that apply.

          D Debtor 2 only                                                   0 An agreement   you made (such as mortgage or
                                                                                      car loan)
                                                                                  secured
          o Debtor 1 and Debtor 2 only
                                                                            o Statutory lien (such as tax lien, mechanic's lien)
                 At least one of the debtors and another                      Judgment lien from a lawsuit

          o Check
            debt
                  if this claim relates to a community                      o Other (including a right to offset)
                                                                            Last 4 digits of account number
          Date debt was incurred 10/912014

                                                                                  Describe the property that secures the claim: $ 1,963.00    $ 0.00          $ 1,963.00


          Indiana County Tax Claim Bureau                                   1720 N. 5th Avenue, INdiana, PA -$0.00
          Creditor's Name
          825 Philadelchia Street
          Number       Street
                                                                            As of the date you file, the claim is: Check all that
          Indiana PA           15701                                        apply.
          City    State        ZIP Code
                                                                            o  Contingent
          Who owes the debt? Check one.                                     o Unhiquidated
           J Debtor I only                                                  O Disputed
          o  Debtor 2 only
          o  Debtor 1 and Debtor 2 only                  Nature of lien. Check all that apply.
                                                         0  An agreement you made (such as mortgage or
          o  At least one of the debtors and another
                                                            secured car loan)
          o Check   if this claim relates to a community o Statutory lien (such as tax lien, mechanic's lien)
             debt                                        o Judgment lien from a lawsuit
          Date debt was incurred                         o Other (including a right to offset)
                                                                            Last 4 digits of account number


                                                                                                                                                                      page 1 of 2
Official Form LO6D                                               Schedule D: Creditors Who Have Claims Secured by Property
                                                               Brenda Artriurs                                                                                            Case number(if known)          20-70485
Debtor
                                                          Case
                                                           First Name 20-70485-JAD
                                                                         Middle Name Last       Name
                                                                                                       Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57                                      Desc Main
                                                                                                                Document     Page 11 of 47
I1                                                                                                                  Describe the property that secures the claim: $ 12,707.53       $ 0.00                    $ 12,707.53




                                                                                                                                                                                              ________
                   Indiana Tax Claim Bureau
                   Creditor's Name
                                                                                                                 1728
                                                                                                                 I
                                                                                                                        N. 5th Ave., Indiana PA -$0.00


                   825 Philadelphia Street
                              Number                                Street
                                                                                                                As of the date you file, the claim is: Check all that
                              Indiana PA                                    15701                               apply.
         ____________________________________________
                              City    State                                 ZIP Code
                                                                                                                0 Contingent
                   Who owes the debt? Check one.                                                                0 Unhiquidated
                   o Debtor 1 only                                                                              0 Disputed
                   o Debtor 2 only
                                                                                                                Nature of lien. Check all that apply.
                   o Debtor 1 and Debtor 2 only
                                                                                                                0 An agreement you made (such as mortgage or
                     At least one of the debtors and another                                                      secured car loan)

                   o Check if this claim relates to a community                                                 0 Statutory lien (such as tax lien, mechanic's lien)
                     debt                                                                                       0 Judgment lien from a lawsuit
                                                   Date debt was incurred                                       0 Other (including a right to offset)
                                                                                                                Last 4 digits of account number

                                                                                                                    Describe the property that secures the claim: $ 40,000.00        $ 10,329.47              $ 29,670.53



                                                   Internal Revenue Service
                                                                                                                 Lien on both parcels of real estate -$10,329.47
                                                   Creditor's Name
                                                   1000 Liberty Ave
                                                   Number           Street
                                                                                                                As of the date you file, the claim is: Check all that
                                                   Pittsburgh PA              15222                             apply.
                                                   City             State     ZIP Code
                                                                                                                o  Contingent
                                        Who owes the debt? Check one.                                           o Unliquidated
                                        o Debtor 1 only                                                         o Disputed
                                        o Debtor 2 only
                                        o Debtor 1 and Debtor 2 only                                             Nature of lien. Check all that apply.
                                                                                                                    An agreement you made (such as mortgage or
                                          At least one of the debtors and another
                                                                                                                    secured car loan)
                                                                                                                    Statutory lien (such as tax lien, mechanic's lien)
                                        O                      Check if this claim relates to a community
                                                               debt                                             0 Judgment lien from a lawsuit
                                                        Date debt was incurred                                  o Other (including a right to offset)
                                                                                                                 Last 4 digits of account number

                                                                                                                    Describe the property that secures the claim: $ 5,000.00         $ 0.00                   $ 5,000.00


                                                        Pennsylvania Department of Revenue
                                                        Creditor's Name
                                                                                                                 1en
                                                                                                                 I
                                                                                                                     on both parcels of real   estate -$0.00


                                                        P0 Box 280946
                                                        Number      Street
                                                                                                                 As of the date you file, the claim is: Check all that
                                                        Harrisburg PA          17128-0946                        apply.
                                                        City        State     ZIP Code
                                                                                                                0 Contingent
                                                        Who owes the debt? Check one.                           0 Unliquidated
                                                        EEl Debtor 1 only                                       0 Disputed
                                                        o   Debtor 2 only
                                                                                                       Nature of lien. Check all that apply.
                                                        o Debtor 1 and Debtor 2 only                   0 An  agreement you made (such as mortgage or
                                                        o At least one of the debtors and another         secured car loan)
                                                        o Check   if this claim relates to a community o Statutory lien (such as tax lien, mechanic's lien)
                                                          debt                                         o Judgment lien from a lawsuit
                                                                                                                    Other (including a right to offset)
                                                        Date debt was incurred
                                                                                                                 Last 4 digits of account number

                                                                Add the dollar value of your entrit



                                                                List Others to Be Notified for a Debt That You Already Listed




                                                                                                                                                                                                                     page 2 of 2
Official Porm 1060                                                                                        Schedule D: Creditors Who Have Claims Secured by property
              Case 20-70485-JAD                                                                                                                                                            Doc 16       Filed 10/09/20 Entered 10/09/20 16:49:57                              Desc Main
                                                                                                                                                                                                       Document     Page 12 of 47
                                                                                                                                                               Brenda Arthurs
   Debtor 1



                     ___________________________________________________________________
                                                                                                          First Name                                                                    Middle Name                Last Name

   Debtor 2

                                                                                           _________________________________________________________________
   (Spouse, if filing) First Name                                                                                                                                                       Middle Name                Last Name


   United States Bankruptcy Court for the: Western District of Pennsylvania

         enuber                                                                                                                                                 20-70485
                                                                                                                                                                                                                                                                               0 Check if thisfilingis an
                                                                                                                                                                                                                                                                                   amended


 Official Form I O6EIF
 Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                                                                                                                                             12/15

 Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form IO6AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

¯ii               List All of Your PRIORITY Unsecured Claims

  1.   Do any creditors have priority unsecured claims against you?
       El No. Go to Part 2.
       D Yes.
  2.   List all of your priority unsecured claims, If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
       each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
       nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name, If you have more than two priority
       unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.




12.1 I
                                                                                                                                                                                                         Last 4 digits of account number                                $_____ $____
         Priority creditor's Name
                                                                                                                                                                                                         When was the debt incurred?
         Number                                                                                                                                                  Street
                                                                                                                                                                                                         As of the date you file, the claim is: Check all that apply.
                                                                                                                                                                                                         El    Contingent
                                                                                                                                                                                State    ZIP Code
                                                                                                                                                                                                         i:iUnliquidated
         Who incurred the debt? Check one.                                                                                                                                                               U  Disputed
         U Debtor 1 only                                                                                                                                                                                 Type of PRIORITY unsecured claim:
         U Debtor 2 only                                                                                                                                                                                       Domestic support obligations
         El Debtor 1 and Debtor 2 only                                                                                                                                                                         Taxes and certain other debts you owe the government
         El At least one of the debtors and another                                                                                                                                                      U     Claims for death or personal injury while you were
         0 Check if this claim is for a community debt                                                                                                                                                         intoxicated

         Is the claim subject to offset?
                                                                                                                                                                                                         c:i   Other. Specify

         DNo

                                                                                                                                                                                                         Last 4 digits of account number                                $_____ $____ $_____
         Priority Creditor's Name                                                                                                                                                                        When was the debt incurred?

         Number                                                                                                                                                  Street                                  As of the date you file, the claim is: Check all that apply.
                                                                                                                                                                                                         El    Contingent
                                                                                                                                                                                                         El    Unliquidated
         City                                                                                                                                                                   Stale     ZIP Code
                                                                                                                                                                                                         El    Disputed
         ,&io incurred the debt? Check one.
         U      Debtor 1 only                                                                                                                                                                            Type of PRIORITY unsecured claim:
         0      Debtor 2 only                                                                                                                                                                            O Domestic support obligations
         El     Debtor 1 and Debtor 2 only                                                                                                                                                               El Taxes and certain other debts you owe the government
         El     At least one of the debtors and another
                                                                                                                                                                                                         El Claims for death or personal injury while you were
         0      Check if this claim is for a community debt                                                                                                                                                    intoxicated

         Is the claim subject to offset?
                                                                                                                                                                                                         Ei Other. Specify
         LINo

 Official Form 106E/F                                                                                                                                                                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 1 of 7
                 Brenda Arthurs                                                                                                                                20-70485
Debtor 1      Case  20-70485-JAD                                                                      Doc 16            Filed 10/09/20 Entered   10/09/20
                                                                                                                                              Case number (if 16:49:57                             Desc Main




                    ________________________________________________________
                                              First Name                                Middle Name        Last Name
                                                                                                                       Document     Page 13 of 47
IfliW            List All of Your NON PRIORITY Unsecured Claims

3.   Do any creditors have nonpriority unsecured claims against you?
     El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     El Yes
                                                                                                                                                                                                               tore   than one
                                                                                                                                                                                                               t claims already
                                                                                                                                                                                                               riority unsecured


        America Honda Finance

                                                                                                                                     Last 4 digits of account number                                           37.000.0O
       Nonpriority Creditor's Name
                                                                                                                                    When was the debt incurred?
        P0 Box 168088
       Number                                                                  Street

                                                                                                                                     As of the date you file, the claim is: Check all that apply.
        Irving                                                                                        TX               75016-8088    0     Contingent
       City                                                                                           State             ZIP Coda
                                                                                                                                     i:i   Unliquidated
       Who incurred the debt? Check one.                                                                                             El    Disputed
       El Debtor I only                                                                                                              Type of NONPRIORITY unsecured claim:
       El Debtor 2 only
       0 Debtor 1 and Debtor 2 only                                                                                                  0     Student loans

       DAt least one of the debtors and another                                                                                      El    Obligations arising out of a separation agreement or divorce
                                                                                                                                           that you did not report as priority claims
       0 Check if this claim is for a community debt                                                                                0      Debts to pension or profit-sharing plans, and other similar debts

       Is the claim subject to offset?
                                                                                                                                    El     Other. Specify

       HNo

                                                                                                                                     Last 4 digits of account number
                                                                                                                                     When was the debt incurred?



                                                                                                                                                                             ____________
       Nonprtority Creditor's Name
        P0 Box 5008
       Number                                                                  Street
                                                                                                                                     As of the date you file, the claim is: Check all that apply.

        Carol Stream                                                                                  IL               60197-5008
                                                                                                                                     0     Contingent

       City                                                                                           State             ZIP Code
                                                                                                                                     0     Unhiquidated
           Jio incurred the debt? Check one.                                                                                         El    Disputed
       LJ Debtor I only                                                                                                              Type of NONPRIORITY unsecured claim:
       0       Debtor 2 only
                                                                                                                                     El    Student loans
       i:i     Debtor 1 and Debtor 2 only
                                                                                                                                     El    Obligations arising out of a separation agreement or divorce
       0 At least one of the debtors and another                                                                                           that you did not report as priority claims

       0       Check if this claim is for a community debt
                                                                                                                                     El    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                     El    Other. Specify
        Is the claim subject to offset?
               No


                                                                                                                                     Last 4 digits of account number
                                                                                                                                                                                                               $0.00
        Nonpriority Creditor's Name                                                                                                  When was the debt incurred?
        2015 Vaughn Road

                                                                                                                                     As of the date you file, the claim is: Check all that apply.
        Kennesaw                                                                                      GA               30144         El    Contingent
        City                                                                                          State             ZIP Code
        Who incurred the debt? Check one.                                                                                            El    Unliquidated

        El Debtor 1 only                                                                                                             El    Disputed

        El Debtor 2 only                                                                                                             Type of NONPRIORITY unsecured claim:
        0 Debtor 1 and Debtor 2 only                                                                                                 O     Student loans
        El At least one of the debtors and another                                                                                   0     Obligations arising out of a separation agreement or divorce
                                                                                                                                           that you did not report as priority claims
        0 Check if this claim is for a community debt                                                                                O     Debts to pension or profit-sharing plans, and other similar debts

        Is the claim subject to offset?
                                                                                                                                     El    Other. Specify

               No
        Li Yes

                                                                                                              Schedule ElF: Creditors Who Have Unsecured Claims                                                         page 2 of 7
     Official Form 106E/F
                Brenda
             Case      Arthurs
                   20-70485-JAD                                                                              Doc 16            Filed 10/09/20 Entered   10/09/20           20-70485
                                                                                                                                                                         16:49:57          Desc Main
Debtor 1                                                                                                                                             Case number (if ksown)___________________________________________




                   ________________________________________________________________
                                                 First Name                                    Middle Name        Last Name
                                                                                                                              Document     Page 14 of 47
                  List All of Your NON PRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
    D No. You have nothing to report in this part. Submit this form to the court with your other schedules
    El Yes

                                                                                                                                             list the other                                                                             red
    claims fill out the Continu


      Commonwealth of PA UCTS
                                                                                                                                                Last 4 digits of account number
     Nonpriority Creditors Name                                                                                                                                                                                           $0.00
      61 Boas Street                                                                                                                           When was the debt incurred?

      Room 702
                                                                                                                                               As of the date you file, the claim is: Check all that apply.
      Harrisburg                                                                                             PA               17121
      )itv                                                                                                   State             ZIP Code        El     Contingent

     Who incurred the debt? Check one.
                                                                                                                                               U      Unliquidated
                                                                                                                                               El     Disputed
     IZI Debtor I only                                                                                                                         Type of NONPRIORI1Y unsecured claim:
     El Debtor 2 only
             Debtor 1 and Debtor 2 only
                                                                                                                                               0      Student loans

     El      At least one of the debtors and another
                                                                                                                                               El     Obligations arising out of a separation agreement or divorce
                                                                                                                                                      that you did not report as priority claims

     0 Check if this claim is for a community debt                                                                                             i:i    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                               El     Other. Specify
      Is the claim subject to offset?
     HNo
             Yes
                                                                                                                                                Last 4 digits of account number                                            65,000.00
      Nonpriority Creditors Name
                                                                                                                                               When was the debt incurred?              09/01/201 7
      1360 Ocean Pkwy
      Number                                                                          Street
                                                                                                                                               As of the date you file, the claim is: Check all that apply
      Suite 2k
      Brooklyn                                                                                               NY               11230             U     Contingent
      City                                                                                                   Stale             ZIP Code         El    Unliquidated
      Who incurred the debt? Check one.                                                                                                         El    Disputed
     [El     Debtor 1 only
                                                                                                                                               Type of NONPRIORITY unsecured claim:
     i:i Debtor 2 only
     i:i Debtor 1 and Debtor 2 only                                                                                                            i:i    Student loans

     i:i At least one of the debtors and another                                                                                               i:i    Obligations arising out of a separation agreement or divorce
                                                                                                                                                      that you did not report as priority claims
     0 Check if this claim is for a community debt                                                                                             El     Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                               El     Other. Specify
     Is the claim subject to offset?
             No


       Gordon Food Service                                                                                                                      Last 4 digits of account number
                                                                                                                                                                                                                          s0.00
      Nonpriority Creditor's Name                                                                                                              When was the debt incurred?
       P0 Box 2244
      Number                                                                          Street
                                                                                                                                               As of the date you file, the claim is: Check all that apply.
      Grand Rapids                                                                                           Ml               49501             U     Contingent
      City                                                                                                   State             ZIP Code
      Who incurred the debt? Check one.                                                                                                         r:i   Unliquidated
                                                                                                                                                [El   Disputed
     El Debtor 1 only
     El Debtor 2 only                                                                                                                          Type of NONPRIORITY unsecured claim:
     El Debtor 1 and Debtor 2 Only                                                                                                             El     Student loans
     i:i At least one of the debtors and another                                                                                               0      Obligations arising out of a separation agreement or divorce
                                                                                                                                                      that you did not report as priority claims
     0 Check if this claim is for a community debt                                                                                             0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                                                                          El     Other. Specify
             No
     LII Yes

 Official Form 106E/F                                                                                                Schedule ElF: Creditors Who Have Unsecured Claims                                                            page 3 of 7
                                                                            Brenda
                                                                         Case      Arthurs
                                                                               20-70485-JAD                                                   Doc 16           Filed 10/09/20 Entered              20-70485
Debtor 1                                                                                                                                                                             Case10/09/20
                                                                                                                                                                                          number  16:49:57         (if known)                        Desc Main




                                                                                     ________________
                                                                                            Fire Name            Mid
                                                                                                                                                              Document     Page 15 of 47
¯FIIW                                                                          List All of Your NON PRIORITY Unsecured Claims

3.    Do any creditors have nonpriority unsecured claims against you?
      o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      El Yes
      ¯ ¯_                                                           _¯t      ,_.g                                     ..   ._..__.._.   _i              :,.. 4I                      êI'S




      claims fill out the Continua


                                                                  Penelec, A FirstEnergy Company
                                                                                                                                                                              Last 4 digits of account number
                                                                                                                                                                                                                                                          20.277.05
        _______________________________________________________
                                  Nonpriority Creditor's Name
                                                                  331 Newman Springs Rd., Building 3                                                                          When was the debt incurred?                               11/21/2019
                                  Number                                                                Street


                                                                                                                                                                              As of the date you file, the claim is: Check all that apply.
                                                                  Red Bank                                                                    NJ              07701
                                  City                                                                                                        State            ZIP Code       El    Contingent
                                                                                                                                                                              El    Unhiquidated
                     Who incurred the debt? Check one.
                                                                                                                                                                              i:i   Disputed
                     El Debtor 1 Only                                                                                                                                         Type of NONPRIORITY unsecured claim:
                     El Debtor 2 Only
                     El Debtor 1 and Debtor 2 only                                                                                                                            i:i   Student loans
                                                                                                                                                                              i:i   Obligations arising out of a separation agreement or divorce
                     El At least one of the debtors and another                                                                                                                     that you did not report as priority claims
                                  0 Check if this claim is for a community debt                                                                                               i:i   Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                                                              El    Other. Specify
                                                                  Is the claim subject to offset?
                                  HNo
                                                                         Yes
                                                                  Peoples Natural Gas Company LLC                                                                             Last 4 digits of account number                                            $6,000.00
                                                                                                                                                                              When was the debt incurred?
                                                                  Nonpriority Creditor's Name



                                                                                                                                                                                                                       ____________
                                                                  225 North Shore Drive

                                                                                                                                                                              As of the date you file, the claim is: Check all that apply.

                                                                  Pittsburgh                                                                  PA              15212           El    Contingent
                                                                  City                                                                        State                ZIP Code   El    Unliquidated
                     Who incurred the debt? Check one.                                                                                                                        0     Disputed
                     El Debtor 1 only                                                                                                                                         Type of NONPRIORITY unsecured claim:
        0 Debtor 2 only
        i:i Debtor 1 and Debtor 2 only                                                                                                                                        El    Student loans
                                                                                                                                                                              El    Obligations arising out of a separation agreement or divorce
        i:i At least one of the debtors and another                                                                                                                                 that you did not report as priority claims
                     i:i Check if this claim is for a community debt                                                                                                          El    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                                                              IZI   Other, Specify
                                                            Is the claim subject to offset?
                                                                         No


                                                                   Recovery Management Systems Corp.                                                                          Last 4 digits of account number
                                                                                                                                                                                                                                                          o.oo
                                                                  Nonpriority Creditor's Name                                                                                 When was the debt incurred?
                                                                                                                                                                                                                         ____________
                                                                  25 S.E. 2nd Avenue
                                                                  Number                                Street
                                                                  Suite 1120                                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                                                                                             331311605        U     Contingent
                                                                  City                                                                        State                ZIP Code
                                                                  Who incurred the debt? Check one.                                                                           El    Unliquidated

                     El Debtor 1 only                                                                                                                                         El    Disputed

                     0 Debtor 2 only                                                                                                                                          Type of NONPRIORITY unsecured claim:
                     El Debtor 1 and Debtor 2 only                                                                                                                            U     Student loans
                     i:i At least one of the debtors and another                                                                                                              El    Obligations arising out of a separation agreement or divorce
                                                                                                                                                                                    that you did not report as priority claims
                                                                         Check if this claim is for a community debt                                                          0     Debts to pension or profit-sharing plans, and other similar debts
                                                                  Is the claim subject to offset?                                                                             El    Other. Specify
                     [1No
        LI1Yes

     Official Form 106E/F                                                                                                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                          page 4 of 7
                                                                                  Brenda
                                                                               Case      Arthurs
                                                                                     20-70485-JAD                                                                                 Doc 16          Filed 10/09/20 Entered                      20-70485
Debtor 1                                                                                                                                                                                                                Case10/09/20        16:49:57
                                                                                                                                                                                                                             number (if known)___________                      Desc Main




                                                                                      ________________________________________________________________
                                                                                                     First Name                                                   Middle Name        Last Name
                                                                                                                                                                                                 Document     Page 16 of 47
Ifl1'.                                                                             List All of Your NON PRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                             Yes

4. List all of your nonpriority                                                                                                                                        unsecured claims in the alphabetical order of the creditor who holds each claim. If a c                                                tore  than one
                                                                                                                                                                                                                                                                                                              t claims already
                                                                                                                                                                                                                                                                                                              riority unsecured


                                                                                                                                                                                                                                                                                                               otclam
                                                                            Santander Consumer USA, Inc.
                                                                                                                                                                                                                 Last 4 digits of account number
        Nonpriority Creditors Name                                                                                                                                                                                                                                                                            0.00
                                                                            P0 Box 961245                                                                                                                       When was the debt incurred?
        Number                                                                                                                                           Street


                                                                                                                                                                                                                As of the date you file, the claim is: Check all that apply
                                                                            Truckee                                                                                               CA             96161
        City                                                                                                                                                                      State          ZIP Code       i:i   Contingent
                                                                                                                                                                                                                U     Unliquidated
        Who incurred the debt? Check one.
                                                                                                                                                                                                                El    Disputed
        IZI Debtor 1 only                                                                                                                                                                                       Type of NONPRIORITY unsecured claim:
        U Debtor 2 only
        El Debtor I and Debtor 2 only                                                                                                                                                                           El    Student loans

        El At least one of the debtors and another                                                                                                                                                              i:i   Obligations arising out of a separation agreement or divorce
                                                                                                                                                                                                                      that you did not report as priority claims
        0 Check if this claim is for a community debt                                                                                                                                                           i:i   Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                                                                                                El    Other. Specify
                       Is the claim subject to offset?
        HNo
                                                                              Yes
i1 1                                                                        White Township                                                                                                                                                                                                                    5,000.00
                                                                                                                                                                                                                Last 4 digits of account number




                                                                                                                                                                                                                                                                                          _________________
                                       Nonpriority Creditor's Name
                                                                                                                                                                                                                When was the debt incurred?



                                                                                                                                                                                                                                                           _____________
                                                                            936 Philadelphia Street #1

                                                                                                                                                                                                                As of the date you file, the claim is: Check all that apply.

                                                                            Indiana                                                                                               PA             15701          0     Contingent
                       City                                                                                                                                                       State           ZIP Code      0     Unhiquidated
        Who incurred the debt? Check one.                                                                                                                                                                       0     Disputed
        El Debtor 1 only                                                                                                                                                                                        Type of NONPRIORITY unsecured claim:
        0 Debtor 2 only
        0 Debtor 1 and Debtor 2 only                                                                                                                                                                            0     Student loans

                                                                              At least one of the debtors and another
                                                                                                                                                                                                                i:i   Obligations arising out of a separation agreement or divorce
                                                                                                                                                                                                                      that you did not report as priority claims
        i:i Check if this claim is for a community debt                                                                                                                                                         El    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                                                                                                                                121   Other. Specify
        Is the claim subject to offset?
                                                                              No


                                                                                                                                                                                                                Last 4 digits of account number
                                                                                                                                                                                                                                                                                          $_______________
                                                      Nonpriority Creditor's Name                                                                                                                               When was the debt incurred?
                                                                                                                                                                                                                                                        _____________
                                                      Number                                                                                             Street
                                                                                                                                                                                                                As of the date you file, the claim is: Check all that apply.

                                                                                                                                                                                                                0     Contingent
                                                                                                                                                                                                                o Unliquidated
        _________________________________________________________________
                                       City                                                                                                                                       State           ZIP Code
                       Who incurred the debt? Check one.
        0 Debtor 1 only                                                                                                                                                                                         0     Disputed
        0 Debtor 2 only                                                                                                                                                                                         Type of NONPRIORITY unsecured claim:
        0 Debtor I and Debtor 2 only                                                                                                                                                                            El    Student loans
        0 At least one of the debtors and another                                                                                                                                                               0     Obligations arising out of a separation agreement or divorce
                                                                                                                                                                                                                      that you did not report as priority claims
        0 Check if this claim is for a community debt                                                                                                                                                           0     Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                                                                                                                                         El    Other. Specify
        LJNo
                                                                              Yes


  Official Form 106E/F                                                                                                                                                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                                             page 5 of 7
                                                                                                                    Brenda Arthurs                                                                                                                                           20-70485
Debtor 1                                                                                                         Case  20-70485-JAD                                                                          Doc 16              Filed 10/09/20 EnteredCase10/09/20        16:49:57
                                                                                                                                                                                                                                                            number (if known)__________                                                                           Desc Main




                                                                                                                   ___________________________________________________________
                                                                                                                                 First Name                                                   Middle Name           Last Name
                                                                                                                                                                                                                                Document     Page 17 of 47
                                                                                                                  List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?

                                                                                                                                                                                                                                                                                                Line       of (Check one):           El   Part 1: Creditors with Priority Unsecured Claims
                Number                                                                                                                                                           Street                                                                                                                                              U    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
                City                                                                                                                                                                                        State               ZIP Code

                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                           Name

                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1: Creditors with Priority Unsecured Claims
                           Number                                                                                                                                                Street                                                                                                                                              El Part 2: Creditors with Nonpriority Unsecured
                                                                                                                                                                                                                                                                                                Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
      _____________________________________________
                           City                                                                                                                                                                             State               ZIP Code


                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                                      Name
                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1: Creditors with Priority Unsecured Claims
                                      Number                                                                                                                                     Street                                                                                                                                              El Part 2: Creditors with Nonpriority Unsecured
                                                                                                                                                                                                                                                                                                Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
                _____________________________________________
                                      City                                                                                                                                                                  State               ZIP Code
                                                                                                                                                                                                                                                                                      _______
                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                                                 Name

                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1: Creditors with Priority Unsecured Claims
                                                 Number                                                                                                                          Street                                                                                                                                              El Part 2: Creditors with Nonpriority Unsecured
                                                                                                                                                                                                                                                                                                Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
                           _____________________________________________
                                                 City                                                                                                                                                       State               ZIP Code

                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                                                           Name

                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1:   Creditors with Priority Unsecured Claims
                                                           Number                                                                                                                Street                                                                                                                                              El Part 2: Creditors with Nonpriority Unsecured
                                                                                                                                                                                                                                                                                                Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
                                      _____________________________________________
                                                 C_                                                                                                                                       ______________State                   ZIP Code
                                                                                                                                                                                                                                                                                                                     _____________
                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                                                                       Name
                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1: Creditors with Priority Unsecured Claims
                                                                       Number                                                                                                    Street                                                                                                                                              El Part 2: Creditors with Noripriority Unsecured
                                                                                                                                                                                                                                                                                                Claims

                                                                                                                                                                                                                                                                                                Last 4 digits of account number
                                                 _____________________________________________
                                                                       City                                                                                                                                 State               ZIP Code
                                                                                                                                                                                                                                           ________________________________________
                                                                                                                                                                                                                                                                                                On which entry in Part I or Part 2 did you list the original creditor?
                                                           _____________________________________________
                                                                                   Name

                                                                                                                                                                                                                                                                                                Line        of (Check one):          El Part 1: Creditors with Priority Unsecured Claims
                                                           _____________________________________________
                                                                                   Number                                                                                        Street
                                                                                                                                                                                                                                                                                                                                     El Part 2: Creditors with Nortpriority Unsecured
                                                                                                                                                                                                                                                                                                Claims
                                                           ___________________________________________________
                                                                                   City                                                                                                                     State               ZIP Code
                                                                                                                                                                                                                                                                                                Last 4 digits of account number


  Official Form 106E/F                                                                                                                                                                                                Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                           paqe 6 of 7
           Case  20-70485-JAD
              Brenda Arthurs                                                                                    Doc 16          Filed 10/09/20 Entered    10/09/20           20-70485
                                                                                                                                                                          16:49:57             Desc Main
Debtor 1                                                                                                                                               Case number (if keown)___________




               ________________________________________________________________
                              First Name                                                       Middle Name         Last Name
                                                                                                                               Document     Page 18 of 47
IflE        Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                                                                                                   Total claim


                                                                                  6a. Domestic support obligations                                 6a.                                (lflfl
Total claims
from Part I
                                                                                  6b. Taxes and certain other debts you owe the
                                                                                     government                                                    6b.

                                                                                  6c. Claims for death or personal injury while you were
                                                                                      intoxicated                                                  6c.                                0.00
                                                                                  6d. Other. Add all other priority unsecured claims.
                                                                                      Write that amount here.                                      6d.        --
                                                                                                                                                                             -




                                                                                  6e. Total. Add lines 6a through 6d.




             6f. Student loans
Total claims
from Part 2 6g. Obligations arising
                                     out of a separation agreement
                 or divorce that you did not report as priority                                                                                                                        0.00
                 claims                                                                                                                            6g.              $______________________
                                                                                  6h. Debts to pension or profit-sharing plans, and other
                                                                                      similar debts                                                6h.                                 0.00

                                                                                  61. Other. Add all other noripriority unsecured claims.
                                                                                      Write that amount here.                                      6i.        +     $            133,277.05


                                                                                  6j. Total. Add lines 6f through 6i.                              6j.   II         $            133,277.05




  Official Form 106E/F                                                                                                  Schedule ElF: Creditors Who Have Unsecured Claims                                  page 7 of 7
               Case 20-70485-JAD                                                            Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57                               Desc Main
                                                                                                     Document     Page 19 of 47

                     Brenda Arthurs
   Debtor 1
                      First Name                                                  Middle Name       Last Name

   Debtor 2           ______________________________________________
   (Spouse, if filing) First Name                                                   Middle Name       Last Name


   United States Bankruptcy Court for the: Western District of Pennsylvania

   Case number
   (if know)
                      20-70485                                                                                                                                                 o amended
                                                                                                                                                                                 Check if this is an
                                                                                                                                                                                            filing




 Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                                            12115

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
 additional pages, write your name and case number (if known).


     Do you have any executory contracts or unexpired leases?
    o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 1O6NB).


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
    and unexpired leases.


       Person or company with whom you have the contract or lease                                                              State what the contract or lease   is   for

                                                                                                                               2018 Honda Pilot
           America Honda Finance
           Name
           P0 Box 168088
           Street
           Irving TX                                                   75016-8088
           City      State                                             ZIP Code




Official Form 106G                                                                                Schedule G: Executory Contracts and Unexpired Leases                                     page 1 of 1
             Case 20-70485-JAD                             Doc 16     Filed 10/09/20 Entered 10/09/20 16:49:57                         Desc Main
                                                                     Document     Page 20 of 47

 Debtor 1
                  Brenda Arthurs
                   First Name              Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name        Last Name



 United States Bankruptcy Court for the: Western District of Pennsylvania

 Case number
 (if know)
                   20-70485                                                                                                                  o amended
                                                                                                                                               Check if this is an
                                                                                                                                                         filing




Official Form 106H
Schedule H: Your Codebtors                                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number
the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if
known). Answer every question.


  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
    DNO
    9Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community properly states and territories include Arizona,
     California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
    9 No. Go to line 3.
    0   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2
     again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D),
     Schedule ElF (Official Form 106E1F), or Schedule G (Official Form 106G). Use Schedule D, Schedule ElF, or Schedule 0 to fill out Column 2.


       Column 1: Your codebtor                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
jjj      Ken Arthurs                                                                             9 Schedule D, line 2.2
         Name
                                                                                                 0 Schedule ElF, line
         764 North Fifth Ave.
                                                                                                 0 Schedule G, line
         Street
         Indiana PA             15701
         City      State      ZIP Code

         Ken Arthurs                                                                              9 Schedule D, line 2.3
         Name
                                                                                                  0 Schedule ElF, line
         764 North Fifth Ave.                                                                     0 Schedule G, line
         Street
         Indiana PA             15701
         City         State     ZIP Code

         Ken Arthurs                                                                              9 Schedule D, line   2.1
         Name                                                                                     0 Schedule ElF, line
         764 North Fifth Ave.                                                                     0 Schedule G, line
         Street
         Indiana PA             15701
         City         State     ZIP Code

         Ken Arthurs                                                                              0 Schedule D, line
         Name                                                                                     9 Schedule E/F, line   4.5
         764 North Fifth Ave.                                                                     0 Schedule G, line
         Street
         Indiana PA             15701
         City         State     ZIP Code




 Official Form 106H                                                         Schedule H: Your Codebtors                                                   page 1 ot 2
                  Brenda Arthurs                                                                                  Case number(lf known)   20-70485
Debtor
                Case
                First Nane 20-70485-JAD
                              Middle Name Last Name Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57                               Desc Main
                                                             Document     Page 21 of 47
         Ken Arthurs                                                          0 Schedule D, line
         Name                                                                             Schedule ElF, line 4.10
         764 North Fifth Ave.
         Street
                                                                                      o Schedule G, line
         Indiana PA         15701

         City       State   ZIP Code

jjj      Ken Arthurs                                                                  El Schedule Dr line 2.4
         Name                                                                         0 Schedule ElF, line
         764 North Fifth Ave.                                                         0 Schedule G, line
         Street
         Indiana PA         15701
         City       State   ZIP Code

         Ken Arthurs                                                                  El Schedule D, line   2.5
         Name                                                                         0   Schedule E/F, line
         764 North Fifth Ave.                                                         0   Schedule G, line
         Street
         Indiana PA         15701
         City       State   ZIP Code




                                                                                                                                                     page 2 of 2
 Official Form 106H                                               Schedule H: Your Codebtors
        Case 20-70485-JAD                           Doc 16         Filed 10/09/20 Entered 10/09/20 16:49:57                                                               Desc Main
                                                                  Document     Page 22 of 47



                       Brenda Arthurs
 Debtor 1
                     First Name                   Middle Name            Lest Name

 Debtor 2
 (Spouse, if filing) First Name                   Middle t4erne          Lest Name


 United States Bankruptcy Court for the:   -
                                               Western District of Pennsylvania

 Case number             20-70485                                                                                                 Check if this is:
 (If known)
                                                                                                                                  LAD amended filing
                                                                                                                                  0 A supplement showing  postpetition chapter 13
                                                                                                                                                   following date:
                                                                                                                                     income as of the
Official Form 1061                                                                                                                   MM / DD/ YYYY

Schedule I: Your Income                                                                                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                   Describe Employment


1. Fill inyour employment
    information.                                                                                                                                    Debtor 2 or non -filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional               Employment status            U     Employed                                                          EI Employed
    employers.                                                                    Not employed                                                      U         Not employed

    Include part-time, seasonal, or
    self-employed work.                                                                                                                             Owner of bar/restaurant
                                               Occupation
    Occupation may include student
    or homemaker, if it applies.                                                                                                                    NCK Inc.
                                               Employer's name


                                               Employer's address                                                                                   560 Philadelphia Street
                                                                            Number    Street                                                    Number           Street




                                                                                                                                                    Indiana,_PA_15701
                                                                                               ______________
                                                                                                         State        ZIP Code                  City                         State   ZIP Code

                                                How long employed there?



                   Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non -filing
    spouse unless you are separated.
    If you or your non -filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                                          For Debtor I           For Debtor 2 or
                                                                                                                                                 non -filing spouse
 2. List monthly gross wages, salary, and commissions          (before all payroll
      deductions). If not paid monthly, calculate what the monthly wage would be.                               2.                   0.00                            0.00
                                                                                                                                                          _
                                                                                                                      $                               $

                                                                                                                     +$              0.00       +                    0.00
                                                                                                                                                          _
 3. Estimate and list monthly overtime pay.                                                                      .                                    $
                                                                                                                          _
                                                                                                                                     0.00                            0.00
                                                                                                                              _
 4. Calculate gross income. Add line 2              t   line 3.                                                  .    $                               $



Official Form 1061                                                     Schedule I: Your Income                                                                                       page 1
                                        Case 20-70485-JAD                                                                                                Doc 16                                      Filed 10/09/20 Entered 10/09/20 16:49:57                                        Desc Main
                                              Brenda Arthurs                                                                                                                                        Document     Page 23 of 47  (if keoam)__20 -70485
Debtor 1                                                                                                                                                                                                                               Case number
                                              First Name                                                Middle Name                                                                     Lest Name

                                                                                                                                                                                                                                   For Debtor I            For Debtor 2 or
                                                                                                                                                                                                                                                                           lgsouse
   Copy line4here ............................................................................................                                                                                                                     $            0.00           $                 0.00




                                                                                                                                                                                                                                                                   _
5. List all payroll deductions:

                            5a. Tax, Medicare, and Social Security deductions                                                                                                                                              5a.     $            0.00           $                 0.00




                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                       _
                                  5b. Mandatory contributions for retirement plans                                                                                                                                         5b.     $            0.00           $                 0.00




                                                                                                                                                                                                                                            _
                                  5c. Voluntary contributions for retirement plans                                                                                                                                         5c.     $            0.00           $                 0.00




                                                                                                                                                                                                                                                                       _
                                  5d. Required repayments of retirement fund loans                                                                                                                                         5d.     $            0.00           $                 0.00




                                                                                                                                                                                                                                       _
                                  5e. Insurance                                                                                                                                                                            5e,     $            0.00           $                 0.00




                                                                                                                                                                                                                                                                   _
                                  5f. Domestic support obligations                                                                                                                                                                 $            0.00           $                 0.00




                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                   $            0.00           $                 0.00
                                  5g. Union dues                                                                                                                                                                            5g.




                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                       _
                                  5h. Other deductions. Specify:                                                                                                                                                            5h. +$              0.00       +   $   0.00
                                                                                                                      ________________________________
                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                   $_____                      $_____
    _________________________
                                                                                                                                                                                                                                   $_____                      $_____
    _________________________
                                                                                                                                                                                                                                   $_____                      $_____
          _________________________
  6. Add the payroll deductions. Add lines 5a + 5b + 5c + Sd + 5e +5f + 5g + 5h.
                                                                                                                                                                                                                                                0.00           $                 0.00




                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                            6.     $
                                                                                                                                                                                                                                                0.00           $                 0.00




                                                                                                                                                                                                                                       _
  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                                                                                                                    7.     $


 8. List all other income regularly received:

                                      8a. Net income from rental property and from operating a business,
                                          profession, or farm
                                          Attach a statement for each property and business showing gross
                                          receipts, ordinary and necessary business expenses, and the total                                                                                                                                     0.00           $                 0.00
                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                   $
                                          monthly net income.                                                                                                                                                               8a.
                                      8b. Interest and dividends                                                                                                                                                            8b.    $            0.00           $                 0.00




                                                                                                                                                                                                                                                                                 _
                                      8c. Family support payments that you, a non -filing spouse, or a dependent
                                          regularly receive
                                          Include alimony, spousal support, child support, maintenance, divorce                                                                                                                    $            0.00           $                 0.00
                                          settlement, and property settlement.                                  8c.
                                      8d. Unemployment compensation                                                                                                                                                         8d.    $            0.00           $               801 .67
                                                                                                                                                                                                                                                                   _
                                      8e. Social Security                                                                                                                                                                   8e.    $            0.00           $                 0.00
                                                                                                                                                                                                                                                                       _
                                      8f. Other government assistance that you regularly receive
                                          Include cash assistance and the value (if known) of any non -cash assistance
                                          that you receive, such as food stamps (benefits under the Supplemental
                                          Nutrition Assistance Program) or housing subsidies.
                                                                                                                                                                                                                                   $            0.00           $                 0.00
                                          Specify:                                                                   8f.
                                                                                                                                                                                                                                            _
                                                   __________________________________________________
                                      8g. Pension or retirement income                                                                                                                                                      8g.    $            0.00           $                 0.00

                                      8h. Other monthly income. Specify:                                                                                                                                                    8h. +$              0.00       +$                    0.00
                                                                                                                                                         ____________________________
  9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                                                                                                                  g.     $            0.00           $               801 .67
                                                                                                                                                                                                                                       _
 10. Calculate monthly income. Add line 7 + line 9.                                                                                                                                                                                        0 00                      801 67                       k          801.67       I
                                                                                                                                                                                                                             10.   $____________       +       $______________
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                              -

    Add the entries in line 10 for Debtor I and Debtor 2 or non -filing spouse.

 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
                Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                                                                                                                                                                                      $                0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the                     combined monthly income.
                                                                                                                                                                                                                                                                                                  $          801.67
                      Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                                                                                                                12.
                                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                                                                                  Combined
                                                                                                                                                                                                                                                                                                  monthly income
 13. Do                                  ou expect an increase or decrease within the year after you file this form?
                                       ' No.
                                       U Yes. Explain:

  Official Form 1061                                                                                                                                                                                     Schedule I: Your Income                                                                          page 2
          Case 20-70485-JAD                       Doc 16        Filed 10/09/20 Entered 10/09/20 16:49:57                                             Desc Main
                                                               Document     Page 24 of 47



                        Brenda Arthurs
     Debtor 1
                        First Name               Middle Name                    Last Name                          Check if this is:
     Debtor 2
     (Spouse, if Sling) First Name               Middle Name                    Last Name
                                                                                                                   DAn amended filing
     United States Bankruptcy Court for the: Western District of Pennsylvanit
                                                                                                                   IIA supplement showing postpetition chapter 13
                                                                                            (State)
                                                                                                                       expenses as of the following date:
                         20-70485
     Case number
     (If known)



Official Form 1 06J
Schedule J: Your Expenses                                                                                                                                                 12(15


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

¯n                    Describe Your Household

1. Is this        a joint case?

           No. Go to line 2.
      U    Yes. Does Debtor 2 live in a separate household?


                   Dyes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents?                     ENo                                              Dependent's relationship to              Dependent's      Does dependent live
      Do not list Debtor 1 and                 U   Yes. Fill out this information for           Debtor I or Debtor 2                     age              with you?
      Debtor 2.                                    each dependent
      Do not state the dependents'
      names.




                                                                                                                                                                   I Ca




3. Do your expenses include
                                                     0
     expenses of people other than
     yourself and your dependents?                 Yes

                    Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non -cash government assistance if you know the value of
such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                           Your expenses
                                                                                                                                                               -


4.     The rental or home ownership expenses for your residence. Include first mortgage payments and                                                         0.00
       any rent for the ground or lot.                                                                                             4.
                                                                                                                                           $______________________

       If not included in line 4:
                                                                                                                                                                     0.00
       4a.      Real estate taxes                                                                                                  4a.     $______________________
       4b.      Property, homeowner's, or renter's insurance                                                                       4b.     $                         0.00
       4c.      Home maintenance, repair, and upkeep expenses                                                                      4c.     $                        0.00
       4d.      Homeowner's association or condominium dues                                                                        4d.     $                         0.00

     Official Form 106J                                            Schedule J: Your Expenses                                                                         page 1
         Case 20-70485-JAD                                                                                    Doc 16         Filed 10/09/20 Entered 10/09/20 16:49:57                            Desc Main
                                                                                                                            Document     Page 25 of 47
                                                                                    Brenda Arthurs                                                                               20-70485
 Debtor 1                                                                                                                                                 Case number (if known)__________________________________________



                    _____________________________________________________________
                                                 First Name                                     Middle Name     Last Name




                                                                                                                                                                                         Your expenses

                                                                                                                                                                                         $                  0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                                                                                5


 6.    Utilities:
       6a.   Electricity, heat, natural gas                                                                                                                                   6a.        $                  0.00
       6b.   Water, sewer, garbage collection                                                                                                                                 6b.        $                  0.00
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                                                                                   6c.        $                  0.00
       6d.   Other. Specify:                                                                                                                                                  6d.        $                  0.00
 7.    Food and housekeeping supplies                                                                                                                                         7.         $               600.00
 8.    Childcare and children's education costs                                                                                                                               8.         $                  0.00
 9.    Clothing, laundry, and dry cleaning                                                                                                                                    9.         $                 50.00
10.    Personal care products and services                                                                                                                                     10.       $               175.00
11.    Medical and dental expenses                                                                                                                                             11.       $                 0.00
12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                                                                         $                 75.00
       Do not include car payments.                                                                                                                                            12.

13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                                                                                      13.       $                 25.00
14.    Charitable contributions and religious donations                                                                                                                        14.       $                  0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                                                                                     ISa.      $                   0.00
        15b. Health insurance                                                                                                                                                  15b.      $                  0.00
       15c. Vehicle insurance                                                                                                                                                  15c.      $                  0.00
        15d. Other insurance. Specify:                                                                                                                                         15d.      $                  0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                     Sewer tax payments                                                                         16.       $               180.00

17.    Installment or lease payments:

        17a. Car payments for Vehicle 1                                                                                                                                        17a.      $               720.26
        17b. Car payments for Vehicle 2                                                                                                                                        17b.      $                   0.00
        17c. Other. Specify:                                                                                                                                                   17c.      $                   0.00
        17d. Other. Specify:                                                                                                                                                   17d.      $                   0.00

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                                                                           18.    $                   0.00

19.    Other payments you make to support others who do not live with you.
       Specify:______________________________________________________                                                                                                              19.   $                   0.00

20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                                                                                       20a.      $                   0.00
        20b. Real estate taxes                                                                                                                                                 20b.      $                   0.00
                                                                                                                                                                                                 _
        20c. Property, homeowner's, or renter's insurance                                                                                                                      20c.      $                   0.00
        20d. Maintenance, repair, and upkeep expenses                                                                                                                          20d.      $                   0.00
                                                                                                                                                                                             _
        20e. Homeowner's association or condominium dues                                                                                                                       20e.      $                   0.00


      Official Form 106J                                                                                                      Schedule J: Your Expenses                                                       page 2
             Case 20-70485-JAD                 Doc 16          Filed 10/09/20 Entered 10/09/20 16:49:57                                 Desc Main
                                                              Document     Page 26 of 47
                   Brenda Arthurs                                                                                      20-70485
 Debtor 1                                                                                      Case number (if knoe,n)___________
                  First Nee     Middle Nerne      Lsst Neme




21.    Other. Specify:______________________________________________                                                                              0.00
                                                                                                                     21.    +$
                                                                                                                           +$________________
                                                                                                                            +$__________________

22.     Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                22a.      $
                                                                                                                                              1,825.26

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a      22b.      $______________________
       and 22b. The result is your monthly expenses.                                                               22c.      $                1,825.26


23. Calculate your monthly net income.
                                                                                                                                 $              801.67
      23a.    Copy line 12 (your combined monthly income) from Schedule I.                                          23a.

      23b.    Copy your monthly expenses from line 22c above.                                                       23b.    -
                                                                                                                                $              1,825.26




                                                                                                                                          _
      23c.    Subtract your monthly expenses from your monthly income.                                                                      -1,023.59
                                                                                                                                 $_____________________
              The result is your monthly net income.                                                                23c.



24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

                                                                             ..




      U   Yes.      Explain here:




      Official Form 106J                                       Schedule J: Your Expenses                                                           page 3
                Case 20-70485-JAD                                                                                 Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57                                                          Desc Main
                                                                                                                           Document     Page 27 of 47

Debtor 1           Brenda Arthurs
                                                  First Name                                               Middle Name          Last Name

Debtor 2
                   _________________________________________________________________
(Spouse, if filing) First Name                                                                             Middle Name          Last Name


United States Bankruptcy Court for the Western District of Pennsylvania

Case number                                                                            2070485
(If known)
                                                                                                                                                                                                                                  Li   Check if this is an
                                                                                                                                                                                                                                       amended filing


  Official Form 1O6Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                                                                                             12/15

  If two married people are filing together, both are equally responsible for supplying correct information.
  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.




                                                                                       Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       EJ No
       U     Yes. Name of                                                                                                                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                                                                                              Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




    X        Is! Brenda Arthurs                                                                                                x
         Signature of Debtor I                                                                                                     Signature of Debtor 2


         Date    10/09/2020                                                                                                        Date
                                                                                                                                            __________________
                MM/                                                                      DO   I   'Ca'YY                                                         MMI DD /   YYYY




  Official Form 1O6Dec                                                                                                   Declaration About an Individual Debtor's Schedules
                                                                               Case 20-70485-JAD                                                                                                                       Doc 16       Filed 10/09/20 Entered 10/09/20 16:49:57                                                      Desc Main
                                                                                                                                                                                                                                   Document     Page 28 of 47


                                                 Debtor i                                                                    Brenda Arthurs
                                                                                                                                                               First Name                                           Middle Name                Lact Name

                                 Debtor 2                                                                                        ________________________________________________________________
                                 (Spouse, if filing) First Name                                                                                                                                                     Middle Name                Last Name


                                                 United States Bankruptcy Court for the: Western District of Pennsylvania

                                                 Case number                                                                                                                                        20-70485
                                                                       (If known)                                                                                                                                                                                                                                                   LI Check if this is an
                                                                                                                                                                                                                                                                                                                                       amended filing
 ___________________________________________________________________
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                                                                                                                                                                                                          4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


                                                                                                                           Give Details About Your Marital Status and Where You Lived Before


                                                                 1. What is your current marital status?

                                                                           U    Married
                                                                           El Not married
                                                 2. During the last 3 years, have you lived anywhere other than where you live now?

                                                                           UNo
                                                                          El Yes. List all of the places you lived in the last 3 years.                                                                                                      Do not include where you live now.

                                                                                                             Debtor 1:                                                                                                                  Dates Debtor I       Debtor 2:                                                                   Dates Debtor 2
                                                                                                                                                                                                                                        lived there                                                                                      lived there


                                                                                                                                                                                                                                                             U                     Same as Debtor 1                                     U   Same as Debtor 1

                                                                                                                          122 South Sixth Street                                                                                        Frnm     12/2fl11                                                                                   From
                                                                                                                                                                                                                                                                 ______________________________________
                                                                                                                          Number                                                                         Street                                                                             Number Street
                                                                                                                                                                                                                                        To       10/2019                                                                                    To




                                                                                                                                                                                                                                                                                                                                                     ______
                                                                                                                          Indiana                                                                                 PA      15701
                                                                                                                                                                                                                                                                          ____________________________________
                                                                                                                          City                                                                                    State ZIP Code                                                            City                 State ZIP Code


                                                                                                                                                                                                                                                            i:i Same as Debtor 1                                                        i:i Same as Debtor I
                                                                                                                                                                                                                                                                                                                                            From
                                                                                                                                                                                                                                        From
                                                                                                                                                                                                                                                                                                                                                    _______
                                                                                                                                                                                                                                                                          ____________________________________
                                                                                    ___________________________________
                                                                                                                          Number                                                                         Street                                                                             Number Street
                                                                                                                                                                                                                                        To                                                                                                  To
                                                                                                                                                                                                                                                                                                                                                    ______
                                                                                                                                                                                                                                                  ______
                                                                                                                          City                                                                                    State ZIP Code                                                            City                 State   ZIP Code


                                                                       3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state     or territory? (Community property states
                                                                           and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

                                                                           ElNo
                                                                           U    Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




                                                                       Official Form 107                                                                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 1
           Case 20-70485-JAD                                                                                       Doc 16        Filed 10/09/20 Entered 10/09/20 16:49:57                                                                       Desc Main
                                                                                                                                Document     Page 29 of 47
Debtor I                                                                   Brenda Arthurs                                                                                Case number (if known)_20 -70485




                                                                                                                                                                                             _____________________________________
                 _______________________________________________________
                              First Name                                                      Middle Name           Last Name


¯ii             Explain the Sources of Your Income

 4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      U    No
      El   Yes. Fill in the details.



                                                                                                                           Sources of income           Gross income                Sources of income                                             Gross income
                                                                                                                           Check all that apply.       (before deductions and      Check all that apply.                                         (before deductions and
                                                                                                                                                       exclusions)                                                                               exclusions)

            From January 1 of current year until
                                                                                                                           El   Wages, commissions,                                0 Wages, commissions,
                                                                                                                                                       $ 3 000 00                                                                                $___________________




                                                                                                                                                         _
                                                                                                                                bonuses, tips                '       .
                                                                                                                                                                                       bonuses, tips
            the date you filed for bankruptcy:
                                                                                                                           0    Operating a business                               i:i Operating a                                   business


            For last calendar year:
                                                                                                                           El   Wages, commissions,                                0 Wages, commissions,
                                                                                                                                bonuses, tips          $15,000.00                      bonuses, tips                                             $___________________
            (January 1 to December 31, 2019                                                                            )   0    Operating a business                               0   Operating a business
                                                                                                             YY


            For the calendar year before that:                                                                             El   Wages, commissions,                                0 Wages, commissions,
                                                                                                                                bonuses, tips                                          bonuses, tips
                                                                                                                                                         25 000 00
                                                                                                                                                                                   0
                                                                                                                                                                 '
            (January ito December 31, 2018                                                                             )   0    Operating a business                                   Operating a business
                                                                                                            YYYY




  5. Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      El   No
      U    Yes. Fill in the details.




 From January 1 of current                                                                                                                    $
 year until the date you                                                                                                                                                                                                                         $
 filed for bankruptcy:



For last calendar year:
(January 1 to
                                                                                                                                                                                                                                                 $
December 31,
                                                                           _________
For the calendar year
before that:                                                                                                                                                                                                                                     $
(January 1 to                                                                                                                                                                                                                                    $
December31,
                                                                                   ________
Official Form 107                                                                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          page 2
           Case 20-70485-JAD                                                                                   Doc 16          Filed 10/09/20 Entered 10/09/20 16:49:57                               Desc Main
                                                                                                                              Document     Page 30 of 47
Debtor 1                                                                 Brenda Arthurs                                                                            Case number (if known)_20 -70485




                                                                                                                                                                                       __________
               _______________________________________________________
                                         Firat Name                                     Middle Name               Leet Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily                                                                           consumer debts?

     U     No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                            El No. Go to line 7.
                            El Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and
                                                                            the total amount you paid that creditor. Do not include payments for domestic support obligations, such
                                                                            as child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                                                      *
                                                                          Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     El Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                                                                         During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                      El No. Go to line 7.
                                                                         U   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                                                                  creditor. Do not include payments for domestic support obligations, such as child support and
                                                                                  alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                                                                      Dates of      Total amount paid         Amount you still owe     Was this payment for...
                                                                                                                                      payment


                                                                                                                                                                                                       0 Mortgage
                                                                              Creditors Name
                                                                                                                                                                                                       0 Car
                                                                              Number    Street
                                                                                                                                                                                                       0 Credit card
                                                                                                                                                                                                       0 Loan repayment
                                                                                                                                                                                                       El Suppliers or vendors
                                                                              City                    State            ZIP
                                                                                                                                                                                                       0 Other


                                                                                                                                                                                                       0 Mortgage
                                                                              Creditor's Name
                                                                                                                                                                                                       o Car
                                                                              Number    Street
                                                                                                                                                                                                       0 Credit card
                                                                                                                                                                                                       0 Loan repayment
                                                                                                                                                                                                       El Suppliers or vendors
                                                                                                                                                                                                       0 Other


                                                                                                                                                    $                        $                         EJ Mortgage
                                                                                                                                                                                                       o Car
                                                                                                                                                                                                       0 Credit card
                                                                                                                                                                                                       El Loan repayment
                                                                                                                                                                                                       0 Suppliers or vendors
                                                                                                                                                                                                       0 Other
                                                                              City                    State            ZIP Code




Official Form 107                                                                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
           Case 20-70485-JAD                                                                                                              Doc 16           Filed 10/09/20 Entered 10/09/20 16:49:57                                        Desc Main
                                                                                                                                                          Document     Page 31 of 47
Debtor I                                                                                                   Brenda Arthurs                                                                                               20-70485
                                                                                                                                                                                                   Case number (iikeomn)__________________________________________________




                               _________________________________________________________________________
                                                First Name                                                              Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     E1     No
     U      Yes. List all payments to an insider.
                                                                                                                                                                     Dates of   Total amount          Amount you still     Reason for this payment
                                                                                                                                                                     payment    paid                  owe


                                                                                                                                                                                $_____ $_____
             _______________
                                                                                                                                                             ____
                    Insiders Name



                    Number                                                                                    Street




                City                                                                                                                  State   ZIP code


                                                                                                                                                                                $_____ $_____
                    Insider's Name


                    Number                                                                                    Street




                City                                                                                                                  State   ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           INo
      U     Yes. List all payments that benefited an insider.

                                                                                                                                                                    Dates of        Total amount      Amount you still
                                                                                                                                                                    payment         paid              owe


                                                                                                                                                                                $                    $
                       tnsider's Name



                       Number                                                                                  Street




                    City                                                                                                              State   ZIP Code



                                                                                                                                                                                $_____ $_____
                           Inaiders Name



                           Number




                       City



Official Form 107                                                                                                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 4
           Case 20-70485-JAD                                                                                                                                                            Doc 16        Filed 10/09/20 Entered 10/09/20 16:49:57                                                   Desc Main
                                                                                                                                                                                                     Document     Page 32 of 47
Debtor 1                                     Brenda Arthurs                                                                                                                                                                                  Case number (it known)                 20-70485




                                                                                                                                                                                                                                                                      ___________
                   _______________________________________________________
                                             Firet Name                                                                                                           Middle Name             Lee Name




 in                Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     UNo
     [21 Yes. Fill in the details.
                                                                                                                                                                                                                                       Court or agency                                                  Status of the case
                                                                       1St Summit Bank v. Brenda Arthurs, Ejectment;
     Case title:                                                                                                                                                                                                                      Court of Common Pleas of Indiana County,
                                             et al                                                                                                                                                                                                                                                      tEl Pending
                                                                                                                                                                                                                                       ourt Name
                                                                                                                                                                                                                                                                                                            On appeal
                                                                                                                                                                                                                                      825 Philadelphia Street
                                                                                                                                                                                                                                                                                                        U   Concluded

                                                                                                                                                                                                                                      Indiana                   PA                     15701
     Case number 10995 CD 2020



                                                                                                                                                                                                                                      Court Name
                                                                                                                                                                                                                                                                                                        t:i Pending
     Case title:
                                                                                                                                                                                                                                                                                                        0 On appeal
                                                                                                                                                                                                                                      Number     Street                                                     Concluded


                                                                                                                                                                                                                                      City                     State                  ZIP Code
     Case number
                                                                                                                            __________________________
                                                                                                                                                                                                                          -




  10. Within 1 year before you filed for bankruptcy,                                                                                                                                                was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     IZINo.     Gotolinell.
      U    Yes. Fill in the information below.

                                                                                                                                                                                                            Describe the property                                                      Date        Value of the property




                                                                             Creditor's Name



                                                                                     Number                                                              Street


                                                                                                                                                                                                            0   Property was repossessed.
                                                                                                                                                                                                            0   Property was foreclosed.
                                                                                                                                                                                                            o   Property was garnished.
                                                                                     City                                                                                       State    ZIP Code           0   Property was attached, seized, or levied.




                                                                                                                                                                                                                                                                                                    $
                                                                                     Creditor's Name



                                                                                                      Number                                             Street



                                                                                                                                                                                                            0    Property was repossessed.
                                                                             ___________________________________
                                                                                                                                                                                                            0    Property was foreclosed.
                                                                                                                                                                                                            o    Property was garnished.
                                                                                     ____________________________________
                                                                                             City                                                                               State    ZIP Code
                                                                                                                                                                                                            0    Property was attached, seized, or levied.




Official Form 107                                                                                                                                                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                        page 5
           Case 20-70485-JAD                                                                                          Doc 16           Filed 10/09/20 Entered 10/09/20 16:49:57                                    Desc Main
                                                                                                                                      Document     Page 33 of 47
Debtor 1                                                  Brenda Arthurs                                                                                                    Case number (if knmvn)_20 -70485




                  _____________________________________
                                   First Nane                         Middle Nsnre                                        Lust Nume




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     INo
      U    Yes. Fill in the details.

                                                                                                                                        ribe the action the creditor took                            Date action          Amount
                                                                                                                                                                                                     was taken
           Creditors Name


                                                                                                                                                                                                                      $
           Number                                           Street




           City                                                               State                                ZIP Code       Last 4 digits of account number: XXXX     -




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court -appointed receiver, a custodian, or another official?
           No
      LJYes

¯fl               List Certain Gifts and Contributions




                                                                                                                                                                                                                               Value




                                                                                                                                                                                                                           $
           Person to Whom You Gave the Gift




           Number                                           Street



           City                                                               State                                ZIP Code

           Person's relationship to you
                                                                                                 _______________
           Gifts with a total value of more than $600                                                                                                                                                Dates you gave         Value
           per person                                                                                                                                                                                the gifts


                                                                                                                                                                                                                           $
           Person to Whom You Gave the Gift




           Number                                           Street



           City                                                                  State                             ZIP Code


           Person's relationship to you
                                                                              ________________
Official Form 107                                                                                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 6
           Case 20-70485-JAD                           Doc 16          Filed 10/09/20 Entered 10/09/20 16:49:57                                 Desc Main
                                                                      Document     Page 34 of 47
Debtor 1            Brenda Arthurs                                                                 Case number (i(known)_20 -70485




                                                                                                                      _________
                    Fast Name      MddIe Name            Last Naree




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           No
     IJ    Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                  Describe what you contributed                                    Date you         Value
            that total more than $600                                                                                             contributed



                                                                                                                                                   $
           Charity's Name




           Number       Street




           City            State    ZIP Code




                    List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

      ElNo
      Li   Yes. Fill in the details.

                                                                                                                                                    Value of property
                                                                                                                                                    lost




                                                                                                                                                    $




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your nenair pay or iranser any propery io anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      UNo
     EEl Yes. Fill in the details.
             Abacus Credit Counselin
             Person Who Was Paid

             17337 Ventura Blvd.
             Number       Street


             Suite 205

             Encino                      CA      91316
             City                       State   ZIP Code

             www.abacuscc.org
             Email or website address
              Debtor
             Person Who Made the Payment, if Not You



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
           Case 20-70485-JAD                                                                           Doc 16               Filed 10/09/20 Entered 10/09/20 16:49:57                                       Desc Main
                                                                                                                           Document     Page 35 of 47
Debtor 1                                             Brenda Arthurs                                                                                               Case number (if known)_20 -70485
                                                     First Name       Middle Name                            Last Name




            Person Who Was Paid
                                                                                                                                                                                                                $

            Number                                          Street
                                                                                                                                                                                                                $



            City                                                           State                  ZIP Code




            Email or website address


            Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ENo
      U    Yes. Fill in the details.
                                                                                                                         Description and value of any property transferred                 Date payment or   Amount of payment
                                                                                                                                                                                           transfer was made

                              Person Who Was Paid
                                                                                                                                                                                                                $_______________




                                                                                                                                                                                           ___________
                              Number                         Street
                                                                                                                                                                                                                $_______________



                                                                                                                                                                                             ___________
            ______________________________________
                              City                                          State                 ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
      ENo
      U    Yes. Fill in the details.
                                                                                                                         Description and value of property         Describe any property or payments received       Date transfer
                                                                                                                         transferred                               or debts paid in exchange                        was made




                              City                                          State                 ZIP Code

                                       Person's relationship to you
                                                                                _______________
 Official Form 107                                                                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
           Case 20-70485-JAD                                                                                                                    Doc 16               Filed 10/09/20 Entered 10/09/20 16:49:57                                                    Desc Main
                                                                                                                                                                    Document     Page 36 of 47
Debtor 1                                                                                                        Brenda Arthurs                                                                            Case number (if knomn)_20 -70485




                                                                                                                                                                                                                              _________
                                                      _______________________________________________________
                                                                                First Name                                   Middle Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

           No
     U     Yes. Fill in the details.




           Name of trust




                                                     List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
           No
     U     Yes. Fill in the details.

                                                                                                                                                                  Last 4 digits of account number   Type of account or                            Date account was       Last balance before
                                                                                                                                                                                                    instrument                                    closed, sold, moved,   closing or transfer
                                                                                                                                                                                                                                                  or transferred




                                                                                                                                                                  )CJO(J(_                          IIChecking                                                           $____________


                                                                                                                                                                                                                                                                          _______________
                                                                                                                                                                                  -
                                                                                                                                                                                                                                          ____________
                                       Name of Financial Institution
                                                                                                                                                                                                         Savings

                                       Number                                                                      Street
                                                                                                                                                                                                    IIMoney market
                                                                                                                                                                                                    EJ   Brokerage
            ______________________________________
                                                                                                                                                                                                         Other_________
                              City                                                                                                State    ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     EINo
     U     Yes. Fill in the details.



                                                                                                                                                                                                                                                                                            UN0
                                                Name of Financial Institution                                                                                                                                                                                                                   Yes
                                                                                                                                                              Name


                                                Number                                                              Street                                    Number         Street


                                                                                                                                                             City              State   ZIP Code
                                       City                                                                                       State    ZIP Code



Official Form 107                                                                                                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                           page 9
            Case 20-70485-JAD                         Doc 16              Filed 10/09/20 Entered 10/09/20 16:49:57                                           Desc Main
                                                                         Document     Page 37 of 47
Debtor I            Brenda Arthurs                                                                                     Case number (if known)_2D70485




                                                                                                                                          _________
                    Fest Name      MddIe Name               Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      DNo
      0    Yes. Fill in the details.
                                                                    Who else has or had access to                                                                       Do you still
                                                                                                                                                                        have it?

                                                                                                                                                                        DNo
             Name of Storage Facility                               Name                                                                                                EYes
             Number       Street                                    Number    Street


                                                                    CityState ZIP Code




                      Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you porrowea rrom, are                                         ssortng br,

      or hold in trust for someone.
            No
      El Yes. Fill in the details.
                                                                   Where Is the property?                                    Describe the property                  Value


             Owner's Name

                                                                  Number     Street
             Number       Street



                                                                  City                           State      ZIP Code
             City                        State    ZIP Code
             -
                      Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  a   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
      it or used to own, operate, or utilize it, including disposal sites.

  a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
    substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


            No
      0     Yes. Fill in the details.
                                                                   Governmental unit                             Environmental law, if you know it                  Date of notice




            Name of site                                           Governmental unit


            Number       Street                                    Number    Street


                                                                   City                  State   ZIP Code



            City                        State    ZIP Code



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 10
           Case 20-70485-JAD                                                                                     Doc 16               Filed 10/09/20 Entered 10/09/20 16:49:57                                               Desc Main
                                                                                                                                     Document     Page 38 of 47
Debtor 1                                                                   Brenda Arthurs                                                                                               Case number (if knosn)_20 -70485




                   ___________________________________________________________
                                 First Nanse                                                   Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     El    No
     U     Yes. Fill in the details.
                                                                                                                               Governmental unit                                   Environmental law, if you know It                   Date of notice



                                                                                 of site                                      Governmental unit


            Number                                                                   Street                                   Number         Street



                                                                                                                              City                      State    ZIP Code


            City                                                                                    State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     El    No
     U     Yes. Fill in the details.
                                                                                                                                                                                                                                        Status of the
                                                                                                                                                                                                                                        case
           Case title
                                                                                                                                    Court Name
                                                                                                                                                                                                                                       o    Pending

                                                                                                                                                                                                                                       o On    appeal

                                                                                                                                    Number     Street                                                                                  o Concluded
           Case number
                                                                                                                                    City                        State   ZIP Code


                                                                                 Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did  you own a business or have any of the following connections to any business?
           0   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           0   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           o A partner in a partnership
           0 An officer, director, or managing executive of a corporation
           0 An owner of at least 5% of the voting or equity securities of a corporation
     El    No. None of the above applies. Go to Part 12.
     U     Yes. Check all that apply above and fill in the details below for each business.


            Business Name

                                                                                                                                                                                                         EIN:          -




            Number                                                                    Street
                                                                                                                                                                                                         Dates business existed

                                                                                                                                    Name of accountant or bookkeeper                                 -




                                                                                                                                                                                                         From                     To
            City                                                                                    State    ZIP Code



             Business Name

                                                                                                                                                                                                         EIN:          -




             Number                                                                   Street
                                                                                                                                                                                                         Dates business existed


                                                                                                                                                                                                         From                      To
            City                                                                                    State    ZIP Code


Official Form 107                                                                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                        page 11
           Case 20-70485-JAD                        Doc 16               Filed 10/09/20 Entered 10/09/20 16:49:57                                    Desc Main
                                                                        Document     Page 39 of 47
Debtor I          Brenda Arthurs                                                                              Case number (if known) 20-70485
                  First Name      Middle Name              Lest Name




           Business Name
                                                                                                                             EIN:                -




           Number        Street                                                                                              Dates business existed



                                                                       Name of accountant or bookkeeper                      From                     To




                                                                                                                                      ________
                                                                                                                                                           ________
           City                        State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     LINo
     LI Yes. Fill in the details below.
                                                                       Date issued




           Name                                                        MM/DD/YYYY


           Number        Street




           City                        State    ZIP Code




                  Sign Below

       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §         152, 1341, 1519, and 3571.




            Is! Brenda Arthurs
           Signature of Debtor I                                                      Signature of Debtor 2


           Date     10/09/2020                                                        Date
                                                                                             ______________
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       IINo
       U    Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
           No
       U   Yes. Name of person______________________________________________________ Attach the Bankruptcy Petition Preparer's Notice,
                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 12
        Case 20-70485-JAD                      Doc 16     Filed 10/09/20 Entered 10/09/20 16:49:57                                                Desc Main
                                                         Document     Page 40 of 47

                                                                                                                          According to the calculations required by
 Debtor 1           Brenda Arthurs                                                                                        this Statement:




                                                                                   ________
                     First Name            Middle Name              Last Name

 Debtor 2
                                                                                                                              1. Disposable income is not determined
                                                                                                                                 under 11 U.S.C. § 1325(b)(3).




                                                                                   _________
 (Spouse, it filing) First Name            Middle Name              Last Name

                                                                                                                          U   2. Disposable income is determined
 United States Bankruptcy Court for the: Western District of Pennsylvania                                                        under 11 U.S.C. § 1325(b)(3).
 Case number        20-70485
 (If known)                                                                                                                   3. The commitment period is 3 years.
                                                                                                                          U   4. The commitment period is 5 years.


                                                                                                                          DCheck if this is an amended filing

Official Form 1 22C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                         04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


                   Calculate Your Average Monthly Income

 I. What is your marital and filing status?      Check one only
      U   Not married. Fill out Column A, lines 2-11.
          Married. Fill out both Columns A and B, lines 2-11.

      Fill in the average monthly income that you received                                                                         ore you file this
                                                                                                                                   d be March 1 through
      August31. If the amount of your monthly income varied during the 6 months, ac                                                divide the total by 6. Fill in
      the result. Do not include any income amount more than once. For example, if                                                 property, put the income
      from that property in one column only. If you have nothing to report for any line,

                                                                                                               Column A              Column B
                                                                                                               Debtor 1              Debtor 2 or
                                                                                                                                     non.filing spouse

 2. Your gross    wages, salary, tips, bonuses, overtime, and commissions (before all                                      0.00                     0.00
      payroll deductions).                                                                                     $                       $
                                                                                                               $           0.00        $            0.00
 3. Alimony and maintenance payments. Do not include payments from a spouse.

 4. All amounts from any     source which are regularly paid for household expenses of
      you or your dependents, including child support. Include regular contributions from
      an unmarried partner, members of your household, your dependents, parents, and
      roommates. Do not include payments from a spouse. Do not include payments you
      listed on line 3.                                                                                         $          0.00        $             0.00
                                                                                                                   _
                                                                                                                                              _
 5.   Net income from operating a business, profession, or                                     Debtor 2
                                                                    Debtor 1
                                                                        $       0.00           $        0.00
                                                                                                 _
      Gross receipts (before all deductions)
      Ordinary and necessary operating expenses                    -
                                                                        $       0.00            $       0.00
                                                                                                 _
                                                                        _
      Net monthly income from a business, profession, or farm                                           0.00               0.00       $             0.00
                                                                                                                                       _
                                                                        $       0.00            $              $
                                                                                                                 _
                                                                            _
 6.   Net income from rental and other real property                 Debtor 1                  Debtor 2

      Gross receipts (before all deductions)                            $       0.00            $       0.00

      Ordinary and necessary operating expenses                     -
                                                                        $       0.00_           $       0.00

      Net monthly income from rental or other real property             $       0.00            $       0.00   $            0.00      $             0.00
                                                                                                                                          _
                                                                                                    _
 Official Form 122C-1             Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                           page 1
          Case 20-70485-JAD                                                                                                Doc 16                 Filed 10/09/20 Entered 10/09/20 16:49:57                                              Desc Main
                                                                                                                                                 Document     Page 41 of 47
Debtor 1                                                                Brenda Arthurs                                                                                            Case number (fkeavr)   20-70485
                                                                      First Name                Middle Name                        Last Name



                                                                                                                                                                                 Column A                     Column B
                                                                                                                                                                                 Debtor 1                     Debtor 2 or
                                                                                                                                                                                                              non -filing spouse

7. Interest, dividends, and royalties                                                                                                                                             $         0.00                 $                     0.00




                                                                                                                                                                                                                     _
                                                                                                                                                                                  $         0.00                 $                     0.00




                                                                                                                                                                                   _
8. Unemployment compensation

      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list it here .........................................

          For you                                                     .....................................................................................           $   0.00
          For your spouse                                                                                                                                             $   0.00




                                                                                                                                                                      _
                                                                                     .....................................................................




9. Pension      or retirement income. Do not include any amount received that was a benefit
      under the Social Security Act. Also, except as stated in the next sentence, do not
      include any compensation, pension, pay, annuity, or allowance paid by the United
      States Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If you received any retired pay paid
      under chapter 61 of title 10, then include that pay only to the extent that it does not
      exceed the amount of retired pay to which you would otherwise be entitled if retired                0 00                                                                                                                         ü 00
      under any provision of title 10 other than chapter 61 of that title.                       $_____________




                                                                                                                                                                                                                     ___________
10.   Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act; payments made under
      the Federal law relating to the national emergency declared by the President under the
      National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
      disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
      against humanity, or international or domestic terrorism; or compensation, pension,
      pay, annuity, or allowance paid by the United States Government in connection with a
      disability, combat-related injury or disability, or death of a member of the uniformed
      services, If necessary, list other sources on a separate page and put the total below.

                                                                                                                                                                                  $         0.00                                       0.00
                                                                                                                                                                                                                $
                                                                                                                                                                                  $          0.00                                      0.00
                                                                                                                                                                                                                $
                                                                                                                                                                                             0.00            +$                        0.00
        Total amounts from separate pages, if any.




                                                                                                                                                                                                                    _
11. Calculate your total average monthly income. Add lines 2 through 10 for each
                                                                                                                                                                                 LIII1 LIIIIi=           +                                                     o.o




                                                                                                                                                                                                                                                      _
      column. Then add the total for Column A to the total for Column B.                                                                                                                                                                              $
                                                                                                                                                                                                                                                      Total average

                                                                      Determine How to Measure Your Deductions from Income

12. Copy your total average monthly income from line 11                                                                                                       .....
                                                                                                                                                                                                                                                  $             0.00
13. Calculate the marital adjustment. Check one:

      U    You are not married. Fill in 0 below.
      U    You are married and your spouse is filing with you. Fill in 0 below.
           You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
           you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
           you or your dependents.
           Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
           list additional adjustments on a separate page.
           If this adjustment does not apply, enter 0 below.
                                                                                                                                                                                                 0.00
                                                                                                                                                                                       $
                                                                                                                                                                                       $         0.00
            _______________________________________________________
                                                                                                                                                                                                 0.00

           Total ................................................................................................................................................                 [oo6                       Copy here             4
                                                                                                                                                                                                                                              -                0.00


14. Your current monthly income. Subtract the total in line 13 from line 12.




Official Form 122C-1                                                                                 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                 page 2
          Case 20-70485-JAD                                             Doc 16                   Filed 10/09/20 Entered 10/09/20 16:49:57                                                                                             Desc Main
                                                                                                Document     Page 42 of 47
Debtor 1               Brenda Arthurs                                                                                                                                  Case number (if ksowe)            20-70485
                        First Nasre            Middle Narr,e                      Lssl Nar,re




15. Calculate your current monthly income for the year. Follow these steps:

      15a. Copy line 14 here                 4     ................................................................................................................................
                                                                                                                                                                                                                                              $             0.00

              Multiply line 15a by 12(the number of months in a year).                                                                                                                                                                        x 12
      15b. The result is your current monthly income for the year for this part of the form ......................................................................................                                                            $             0.00


16. Calculate the median family income that applies to you. Follow these steps:

      16a. Fill in      the state in which you live.                                                                    PA

      16b. Fill in the number of people in your household.




                                                                                                                __
      l6c. Fill in the median family income for your state and size of household .................................................................................................                                                            $        54,605.00
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

      17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                     11 U.S.C. § 1325(b) (3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

      17b.    U      Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                     ii U.S.C. § 1325(b) (3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                     On line 39 of that form, copy your current monthly income from line 14 above.

                        Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


18.   Copy your total average monthly income from line 11                                                 .............................................................................................................................
                                                                                                                                                                                                                                                  $         0.00
19. Deduct the marital adjustment if it applies. If you       are married, your spouse is not filing with you, and you contend that
      calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
      the amount from line 13.
      19a. If the marital adjustment does not apply, fill in 0 on line 19a ..............................................................................................                                                                 -
                                                                                                                                                                                                                                                  $        0.00

      19b. Subtract line 19a from line 18.                                                                                                                                                                                                [       $         0.00

20.   Calculate your current monthly income for the year. Follow these steps:

      20a. Copy line 19b .................................................................................................................................................................................................
                                                                                                                                                                                                                                                           0.00
               Multiply by 12 (the number of months in a year).                                                                                                                                                                           X           12

      20b. The result is your current monthly income for the year for this part of the form.
                                                                                                                                                                                                                                          [   $             0.00]
      20c. Copy the median family income for your state and size of                                                  household from line 16c
                                                                                                                                                                ....................................                                          $        54,605.00
                                                                                                                                                                                                                                                  _
21. How do the lines compare?


      II Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
             The commitment period is 3 years. Go to Part 4.




      U      Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
             check box 4, The commitment period is 5 years. Go to Part 4.




 Official Form 122C-1                               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                                                 page 3
       Case 20-70485-JAD                    Doc 16           Filed 10/09/20 Entered 10/09/20 16:49:57                                                Desc Main
                                                            Document     Page 43 of 47
Debtor 1   Brenda Arthurs                                                                                       Case number (ifkeoerr,)   20-70485
            Arsi Nanrs       Middle Narse      Lest Naree



           Sign Below


           By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

           X/s/Brenda            Arthurs                                           X
              Signature of Debtor 1                                                    Signature of Debtor 2



              Date       10/09/2020                                                    Date




                                                                                              _______________
                         MM/DD /YYYY                                                          MM/                      DD    /YYYY

           If you checked 17a, do NOT fill out or file Form 122C-2.
           If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                       page 4
 B2030
   Case(Form 2030) (12/15) Doc 16
         20-70485-JAD                       Filed 10/09/20 Entered 10/09/20 16:49:57                       Desc Main
                                           Document     Page 44 of 47
                           United States Bankruptcy Court
                                            Western District of Pennsylvania


 In re   Brenda Arthurs
                                                                                                20-70485
                                                                                    Case No.

Debtor                                                                               Chapter

                 DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

 1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 20 16(b), I certify that I am the attorney for the
    above named debtor(s) and that compensation paid to me within one year before the filing of the
    petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
    the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
 FLAT FEE
      For legal services, I have agreed to accept   ..............................           $_______________
      Prior to the filing of this statement I have received   ........................       $________________
      Balance Due   ......................................................                   $_______________
 RETAINER
     For legal services, I have agreed to accept a retainer of     ....................      $ 2,500.00
                                                                                               300.00
      The undersigned shall bill against the retainer at an hourly rate of     ...........   $_______________
      [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
      approved fees and expenses exceeding the amount of the retainer.

2. The source of the compensation paid to me was:
           Debtor                         Other (specif')

3. The source of compensation to be paid to me is:

      RI Debtor                          Other (specifi)
4.    RI   I have not agreed to share the above-disclosed compensation with any other person unless they
     are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a other person or persons who
are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
of the people sharing the compensation is attached.
5.   In return of the above -disclosed fee, I have agreed to render legal service for all aspects of the
     bankruptcy case, including:
     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining
        whether to file a petition in bankruptcy;
     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
        required;
     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
        adjourned hearings thereof
 Case 20-70485-JAD Doc 16 Filed 10/09/20 Entered 10/09/20 16:49:57                                                        Desc Main
 B2030 (Form 2030) (12/15) Document   Page 45 of 47
      d. [Other provisions as needed]
a. Analysis of the debtor's financial situation and rendering advise to the debtor regarding whether to file a petition in bankruptcy;
b. Preparation and filing of the petition, schedules, statement of financial affairs and plan which may be required;
c. Representation of the debtor at meetings of creditors, conciliations and other related hearings; and
d. Negotiations with creditors, exemption planning, preparation and filing of reaffirmation agreements and applications as needed and filing of other
appropriate motions.




6. By agreement with the debtor(s), the above -disclosed fee does not include the following services:
Representation of the debtor in any dischargeability action, judicial lien avoidance, relief from stay action or other adversary proceeding.
Case 20-70485-JAD       Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57                 Desc Main
                                 Document     Page 46 of 47



                                          CERTIFICATION
        I certif' that the foregoing is a complete statement of any agreement or arrangement for
            payment to me for representation of the debtor(s) in this bankruptcy proceeding.

        10/09/2020                        Is! David Fuchs, 205694

      Date                                    Signature ofAttorney
                                          Fuchs Law Office, LLC

                                              Name of law firm
                                          554 Washington Avenue
                                          Carnegie, PA 15106
                                          4122235404
                                          dtuchs@fuchslawoffice.com
Case 20-70485-JAD   Doc 16    Filed 10/09/20 Entered 10/09/20 16:49:57   Desc Main
                             Document     Page 47 of 47


        DECLARATION REGARDING EMPLOYEE INCOME RECORD

         I, Brenda Arthurs, the Debtor in the Chapter 13 Case at Case

    Number 20-70485-JAD, hereby Declare as follows:

         I. I am not currently employed at this time.

         2. As such, I have no employee income record to provide.

    Date: October 9, 2020                     /5/ Brenda Arthurs
                                              Brenda Arthurs
